Exhibit 10.1



 



 



 

TERM LOAN CREDIT AGREEMENT

 

Dated as of June 5, 2020

 

among

 

THERMO FISHER SCIENTIFIC INC.,
as the Company,

 

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent

 

and

 

The Other Lenders Party Hereto

 

 



 

JPMORGAN CHASE BANK, N.A., and

MORGAN STANLEY SENIOR FUNDING, INC.

as Joint Lead Arrangers and Joint Bookrunners

 

MORGAN STANLEY SENIOR FUNDING, INC.

as Syndication Agent

 

BANK OF AMERICA, N.A.,

as Documentation Agent

 

 



 





 

 

TABLE OF CONTENTS

 

Page

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS 1       1.01 Defined Terms 1 1.02
Other Interpretive Provisions 26 1.03 Accounting Terms 26 1.04 Rounding 27 1.05
Times of Day 27 1.06 Interest Rates; LIBOR and EURIBOR Notification 27      
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS 28       2.01 Loans 28 2.02
Borrowings and Continuations of Loans 28 2.03 Voluntary Prepayments and
Reduction of Commitments 29 2.04 [Reserved] 30 2.05 Repayment of Loans 30 2.06
Interest 30 2.07 Fees 31 2.08 Computation of Interest and Fees 31 2.09 Evidence
of Debt 31 2.10 Payments Generally; Administrative Agent’s Clawback 32 2.11
Sharing of Payments by Lenders 33 2.12 Defaulting Lenders 34       ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY 35       3.01 Taxes 35 3.02 Illegality 39
3.03 Alternative Rate of Interest. 40 3.04 Increased Costs; Reserves on
Eurocurrency Rate Loans 42 3.05 Compensation for Losses 43 3.06 Mitigation
Obligations; Replacement of Lenders 44 3.07 Survival 45       ARTICLE IV.
CONDITIONS PRECEDENT 45       4.01 Conditions to Effectiveness 45 4.02
Conditions to Borrowings on the Closing Date 46 4.03 Conditions to Subsequent
Borrowings 47 4.04 Actions by Lenders During the Certain Funds Period 48      
ARTICLE V. REPRESENTATIONS AND WARRANTIES 49       5.01 Existence, Qualification
and Power 49 5.02 Authorization; No Contravention 49 5.03 Governmental
Authorization 49 5.04 Binding Effect 50 5.05 Financial Statements; No Material
Adverse Effect 50

 



i

 

 

TABLE OF CONTENTS

(continued)

Page

 

5.06 Litigation 50 5.07 Margin Regulations; Investment Company Act 50 5.08
Disclosure 50 5.09 Affected Financial Institutions 51 5.10 Sanctions and
Anti-Corruption 51       ARTICLE VI. AFFIRMATIVE COVENANTS 51       6.01
Financial Statements 51 6.02 Certificates; Other Information 52 6.03 Notices 53
6.04 Payment of Taxes 54 6.05 Preservation of Existence, Etc 54 6.06 Compliance
with Laws 54 6.07 Use of Proceeds 54       ARTICLE VII. NEGATIVE COVENANTS 54  
    7.01 Liens 54 7.02 Fundamental Changes 56 7.03 Consolidated Net Leverage
Ratio 57 7.04 Consolidated Interest Coverage Ratio 57       ARTICLE VIII. EVENTS
OF DEFAULT AND REMEDIES 58       8.01 Events of Default 58 8.02 Remedies Upon
Event of Default 60 8.03 Application of Funds 60       ARTICLE IX.
ADMINISTRATIVE AGENT 61       9.01 Appointment and Authority 61 9.02 Rights as a
Lender 61 9.03 Exculpatory Provisions 61 9.04 Reliance by Administrative Agent
62 9.05 Delegation of Duties 63 9.06 Resignation of Administrative Agent 63 9.07
Non-Reliance on Administrative Agent and Other Lenders 64 9.08 No Other Duties,
Etc. 64 9.09 Administrative Agent May File Proofs of Claim 64 9.10 ERISA
Representations 65       ARTICLE X. MISCELLANEOUS 66       10.01 Amendments,
Etc. 66 10.02 Notices; Effectiveness; Electronic Communication 67 10.03 No
Waiver; Cumulative Remedies; Enforcement 68 10.04 Expenses; Indemnity; Damage
Waiver 69

 



ii

 

 

TABLE OF CONTENTS

(continued)

Page

 

10.05 Payments Set Aside 72 10.06 Successors and Assigns 72 10.07 Treatment of
Certain Information; Confidentiality 76 10.08 Right of Setoff 77 10.09 Interest
Rate Limitation 77 10.10 Counterparts; Integration; Effectiveness 77 10.11
Survival of Representations and Warranties 78 10.12 Severability 78 10.13
Replacement of Lenders 78 10.14 Governing Law; Jurisdiction; Etc. 79 10.15
Waiver of Jury Trial 80 10.16 No Advisory or Fiduciary Responsibility 80 10.17
Electronic Execution of Assignments and Certain Other Documents 81 10.18 USA
PATRIOT Act Notice 81 10.19 Judgment Currency 81 10.20 Acknowledgement and
Consent to Bail-In of Affected Financial Institutions 82

 



iii

 

 

SCHEDULES

 

2.01Commitments and Applicable Percentages 10.02Administrative Agent’s Office;
Certain Addresses for Notices

 

EXHIBITS

 

Form of

 

ALoan Notice BNote CCompliance Certificate DAssignment and Assumption EU.S. Tax
Compliance Certificates

 



iv

 

 

 

TERM LOAN CREDIT AGREEMENT

 

This TERM LOAN CREDIT AGREEMENT (this “Agreement”) is entered into as of June 5,
2020, among THERMO FISHER SCIENTIFIC INC., a Delaware corporation (the
“Company”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.

 

R E C I T A L S

 

The Company has requested that the Lenders provide a term loan credit facility,
and the Lenders are willing to do so on the terms and conditions set forth
herein, the proceeds of which will be used (a) to purchase Equity Securities of
the Target pursuant to the Acquisition Agreement and (b) to pay all or a portion
of the costs incurred by the Company or any of its Subsidiaries in connection
with the Transactions.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01            Defined Terms. As used in this Agreement, the following terms
shall have the meanings set forth below:

 

“Acquisition” means the acquisition by the Company, directly or indirectly
through one or more of its Subsidiaries, of the Equity Securities of the Target
pursuant to the Acquisition Agreement.

 

“Acquisition Agreement” means that certain Business Combination Agreement, dated
as of March 3, 2020, among the Company and the Target (and all schedules,
exhibits and annexes thereto and all side letters and agreements affecting the
terms thereof or entered into in connection therewith).

 

“Acquisition Debt” means any Indebtedness of the Company or any of its
Subsidiaries that has been issued for the purpose of financing, in whole or in
part, a Qualified Acquisition and any related transactions or series of related
transactions (including for the purpose of refinancing or replacing all or a
portion of any pre-existing Indebtedness of the Company, any of its Subsidiaries
or the person(s) or assets to be acquired); provided that (a) the release of the
proceeds thereof to the Company and its Subsidiaries is contingent upon the
consummation of such Qualified Acquisition and, pending such release, such
proceeds are held in escrow (and, if the definitive agreement (or, in the case
of a tender offer or similar transaction, the definitive offer document) for
such Qualified Acquisition is terminated prior to the consummation of such
Qualified Acquisition or if such Qualified Acquisition is otherwise not
consummated by the date specified in the definitive documentation relating to
such debt, such proceeds shall be promptly applied to satisfy and discharge all
obligations of the Company and its Subsidiaries in respect of such Indebtedness)
or (b) such Indebtedness contains a “special mandatory redemption” provision (or
other similar provision) or otherwise permits such Indebtedness to be redeemed
or prepaid if such Qualified Acquisition is not consummated by the date
specified in the definitive documentation relating to such debt (and if the
definitive agreement (or, in the case of a tender offer or similar transaction,
the definitive offer document) for such Qualified Acquisition is terminated in
accordance with its terms prior to the consummation of such Qualified
Acquisition or such Qualified Acquisition is otherwise not consummated by the
date specified in the definitive documentation relating to such Indebtedness,
such debt is so redeemed or prepaid within 90 days of such termination or such
specified date, as the case may be).

 





 

 

“Act” has the meaning specified in Section 10.18.

 

“Administrative Agent” means JPMCB in its capacity as administrative agent under
any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Company
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means the Commitments of all the Lenders.

 

“Agreement” has the meaning specified in the introductory paragraph hereto.

 

“Agreement Currency” has the meaning specified in Section 10.19.

 

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977 and the
United Kingdom Bribery Act 2010, each as amended, and the rules and regulations
thereunder.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Total Credit Exposure
of all Lenders represented by such Lender’s Total Credit Exposure at such time.
The initial Applicable Percentage of each Lender is set forth opposite the name
of such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means, from time to time, the following rate, expressed in
basis points per annum, corresponding to the applicable Debt Ratings as set
forth below:

 

Pricing
Level Debt Ratings
S&P/Moody’s Commitment
Fee Applicable Rate
for
Eurocurrency Rate Loans Applicable Rate
for
Base Rate Loans 1 BBB+ / Baa1 or better 0.175% 1.250% 0.250% 2 BBB / Baa2 0.200%
1.375% 0.375% 3 Any ratings lower than Level 2 0.250% 1.625% 0.625%

 



 2 

 

 

“Debt Ratings” means, as of any date of determination, the ratings as determined
by the Rating Agencies of the Company’s non-credit-enhanced, senior unsecured
long-term debt; provided that (a) if the respective Debt Ratings issued by the
Rating Agencies differ by one level, then the Pricing Level for the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 3 being the lowest); (b) if
the respective Debt Ratings issued by the Rating Agencies differ by more than
one level, then the Pricing Level that is one Pricing Level lower than the
higher of such Debt Ratings shall apply; (c) if the Company has only one Debt
Rating, then the Pricing Level that is one level lower than that of such Debt
Rating shall apply; and (d) if the Company does not have any Debt Rating,
Pricing Level 3 shall apply.

 

Initially, the Applicable Rate shall be determined based upon the Debt Ratings
effective as of the Closing Date, except that the Commitment Fee shall be
initially determined from the Effective Date until the Closing Date based upon
Pricing Level 1, subject to any lower ratings publicly announced prior to such
time. Thereafter, each change in the Applicable Rate or Commitment Fee resulting
from a publicly announced change in the Debt Ratings shall be effective during
the period commencing on the date of the public announcement thereof and ending
on the date immediately preceding the effective date of the next such change;
provided, that if no such public announcement is made, such change in the
Applicable Rate shall be effective on the date the change in the Debt Ratings is
effective.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means (i) JPMCB and (ii) Morgan Stanley Senior Funding, Inc., each
in its capacity as joint lead arranger and joint bookrunner.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attorney Costs” means and includes all reasonable fees, expenses, charges,
disbursements and other charges of any one law firm or external counsel (and one
regulatory counsel and one local counsel in each affected jurisdiction to the
extent reasonably necessary) and, solely in the case of an actual or potential
conflict of interest, one additional counsel (and one additional regulatory
counsel and one additional local counsel in each affected jurisdiction to the
extent reasonably necessary) to each Person affected by such conflict of
interest.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 31, 2019,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

 

“Availability End Date” means the first to occur of: (i) receipt by the
Administrative Agent of written notice of termination of this Agreement from the
Company, (ii) the consummation of all components of the Acquisition (including
all fundings under this Agreement to be made in connection therewith) pursuant
to the Acquisition Agreement, (iii) the abandonment (upon written notification
by the Company to the Administrative Agent) or termination (in writing in
accordance with its terms) by the Company of the Acquisition Agreement and
(iv) 11:59 p.m. (New York City time) on the date that is five Business Days
after the Long Stop Date unless the Closing Date has occurred on or before such
date.

 



 3 

 

 

“Availability Period” means the period from and including the Effective Date to
the earlier of (a) the Availability End Date and (b) the date of termination of
all of the Aggregate Commitments pursuant to Section 2.03.

 

“BaFin” means the German Federal Financial Supervisory Authority (Bundesanstalt
für Finanzdienstleistungsaufsicht).

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

 

“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on such
day plus ½ of 1% and (c) the LIBO Rate for a one month Interest Period on such
day (or if such day is not a Business Day, the immediately preceding Business
Day) plus 1%; provided that for the purpose of this definition, the LIBO Rate
for any day shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate
is not available for such one month Interest Period, the LIBO Interpolated Rate)
at approximately 11:00 a.m. London time on such day. Any change in the Base Rate
due to a change in the Prime Rate, the NYFRB Rate or the LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the NYFRB Rate or the LIBO Rate, respectively. If the Base Rate is being
used as an alternate rate of interest pursuant to Section 3.03 (for the
avoidance of doubt, only until any amendment has become effective pursuant to
Section 3.03(b)), then the Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above. For the
avoidance of doubt, if the Base Rate as determined pursuant to the foregoing
would be less than 1.00%, such rate shall be deemed to be 1.00% for purposes of
this Agreement.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate. All
Base Rate Loans shall be denominated in Dollars.

 

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may, in the case of Loans denominated in Dollars, be a SOFR-Based Rate)
that has been selected by the Administrative Agent and the Company giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body
and/or (ii) any evolving or then-prevailing market convention for determining a
rate of interest as a replacement to the Relevant Rate for syndicated credit
facilities denominated in Dollars or Euros, as applicable and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than zero, the Benchmark Replacement will be deemed to
be zero for the purposes of this Agreement; provided further that any such
Benchmark Replacement shall be administratively feasible as determined by the
Administrative Agent in its reasonable discretion.

 



 4 

 

 

“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment, (which may be a positive or
negative value or zero) that has been selected by the Administrative Agent and
the Company giving due consideration to (i) any selection or recommendation of a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the Relevant Rate with the applicable
Unadjusted Benchmark Replacement by the Relevant Governmental Body and/or
(ii) any evolving or then-prevailing market convention for determining a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of the Relevant Rate with the applicable Unadjusted Benchmark
Replacement for syndicated credit facilities denominated in Euros or Dollars, as
applicable, at such time (for the avoidance of doubt, such Benchmark Replacement
Adjustment shall not be in the form of a reduction to the Applicable Rate).

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definitions of “Base Rate” and “Interest Period,” timing and
frequency of determining rates and making payments of interest and other
administrative matters) that the Administrative Agent decides in its reasonable
discretion may be appropriate to reflect the adoption and implementation of such
Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

 

“Benchmark Replacement Date” means , with respect to a Relevant Rate, the
earlier to occur of the following events with respect to such Relevant Rate:

 

(1) in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
the Relevant Screen Rate in respect of such Relevant Rate permanently or
indefinitely ceases to provide the Relevant Screen Rate; or

 

(2) in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event,” with respect to a Relevant Rate, means the
occurrence of one or more of the following events with respect to such Relevant
Rate:

 

(1) a public statement or publication of information by or on behalf of the
administrator of the Relevant Screen Rate in respect of such Relevant Rate
announcing that such administrator has ceased or will cease to provide such
Relevant Screen Rate, permanently or indefinitely; provided that, at the time of
such statement or publication, there is no successor administrator that will
continue to provide such Relevant Screen Rate;

 

(2) a public statement or publication of information by the regulatory
supervisor for the administrator of the Relevant Screen Rate in respect of such
Relevant Rate, the U.S. Federal Reserve System (in the case of the Relevant Rate
for Loans denominated in Dollars), an insolvency official with jurisdiction over
the administrator for the Relevant Screen Rate in respect of such Relevant Rate,
a resolution authority with jurisdiction over the administrator for such
Relevant Screen Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for such Relevant Screen Rate, in
each case which states that the administrator of the Relevant Screen Rate in
respect of such Relevant Rate has ceased or will cease to provide such Relevant
Screen Rate permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide such Relevant Screen Rate; and/or

 



 5 

 

 

(3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Relevant Screen Rate in respect of such
Relevant Rate announcing that such Relevant Screen Rate is no longer
representative.

 

“Benchmark Transition Start Date” means, with respect to a Relevant Rate (a) in
the case of a Benchmark Transition Event with respect to such Relevant Rate, the
earlier of (i) the applicable Benchmark Replacement Date and (ii) if such
Benchmark Transition Event is a public statement or publication of information
of a prospective event, the 90th day prior to the expected date of such event as
of such public statement or publication of information (or if the expected date
of such prospective event is fewer than 90 days after such statement or
publication, the date of such statement or publication) and (b) in the case of
an Early Opt-in Election with respect to such Relevant Rate, the date specified
by the Administrative Agent or the Required Lenders, as applicable, by notice to
the Company, the Administrative Agent (in the case of such notice by the
Required Lenders) and the Lenders.

 

“Benchmark Unavailability Period” means, with respect to a Relevant Rate, if a
Benchmark Transition Event and its related Benchmark Replacement Date have
occurred with respect to such Relevant Rate and solely to the extent that such
Relevant Rate has not been replaced with a Benchmark Replacement, the period
(x) beginning at the time that such Benchmark Replacement Date in respect of
such Relevant Rate has occurred if, at such time, no Benchmark Replacement has
replaced such Relevant Rate for all purposes hereunder in accordance with
Section 3.03 and (y) ending at the time that a Benchmark Replacement has
replaced such Relevant Rate for all purposes hereunder pursuant to Section 3.03.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) a “plan” as
defined in Section 4975 of the Code to which Section 4975 of the Code applies,
and (c) any Person whose assets include (for purposes of the Plan Asset
Regulations or otherwise for purposes of Title I of ERISA or Section 4975 of the
Code) the assets of any such “employee benefit plan” or “plan”.

 

“Borrowing” means the borrowing of simultaneous Loans of the same Type and
Class, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Lenders on each Funding Date pursuant to Section 2.01.

 

“Borrowing Officer” means any Responsible Officer of the Company or any other
individual designated in writing by a Responsible Officer of the Company.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located and if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurocurrency Rate Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means any such day that is also a London Banking Day.

 



 6 

 

 

“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or other amounts under any lease of (or other
arrangement conveying the right to use) real or personal property, or a
combination thereof, which obligations are required to be classified and
accounted for as capital leases on a balance sheet of such Person under GAAP,
and, for the purposes of this Agreement, the amount of such obligations at any
time shall be the capitalized amount thereof at such time determined in
accordance with GAAP, provided that any obligations related to a lease that was
or would have been accounted for as an operating lease in accordance with GAAP
as in effect on December 31, 2018 (whether or not such operating leases were in
effect on such date) shall be accounted for as obligations relating to an
operating lease and not as Capital Lease Obligations regardless of any change in
GAAP following the date that would otherwise require such obligations to be
recharacterized as Capitalized Leases.

 

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements in a pooling
arrangement or otherwise.

 

“Certain Funds Period” means the period from and including the Effective Date to
and including the Zero Commitment Date.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted, implemented or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)            any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act), directly or indirectly, of 40% or more of the equity securities of the
Company entitled to vote for members of the board of directors or equivalent
governing body of the Company on a fully-diluted basis; or

 

(b)            a majority of the members of the board of directors or other
equivalent governing body of the Company shall cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the Closing Date or (ii) whose election by the board of directors of the
Company, or whose nomination for election by the shareholders of the Company,
was approved (such approval either by specific vote or by approval of the
Company’s proxy statement) by a vote of at least a majority of the directors of
the Company who were either directors on the Closing Date or whose election or
nomination was previously so approved.

 

“Class” means, with respect to a Loan, its status as either a Dollar Loan or a
Euro Loan.

 

“Closing Date” means the Business Day during the Availability Period on which
all the conditions precedent in Section 4.02 are satisfied or waived in
accordance with Section 10.01 and on which the first Funding Date occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 



 7 

 

 

“Commitment” means, as to each Lender, its obligation to make Loans to the
Company pursuant to Section 2.01 in an aggregate principal amount (including the
Euro Equivalent of any Loan denominated in Dollars) at any one time outstanding
not to exceed the Euro amount set forth opposite such Lender’s name on Schedule
2.01 or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Commitments on the
date hereof is €3,000,000,000.

 

“Commitment Fee” has the meaning specified in Section 2.07(a).

 

“Company” has the meaning specified in the introductory paragraph hereto.

 

“Company Materials” has the meaning specified in Section 6.02.

 

“Company Related Parties” means the Company’s Subsidiaries and the directors and
senior officers of the Company and of the Company’s Subsidiaries.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C.

 

“Compounded SOFR” means, in the case of Loans denominated in Dollars, the
compounded average of SOFRs for the applicable Corresponding Tenor, with the
rate, or methodology for this rate, and conventions for this rate (which may
include compounding in arrears with a lookback and/or suspension period as a
mechanism to determine the interest amount payable prior to the end of each
Interest Period) being established by the Administrative Agent in accordance
with:

 

(1)the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR;

 

(2)if, and to the extent that, the Administrative Agent reasonably determines
that Compounded SOFR cannot be determined in accordance with clause (1) above,
then the rate, or methodology for this rate, and conventions for this rate that
the Administrative Agent determines in its reasonable discretion are
substantially consistent with any evolving or then-prevailing market convention
for determining compounded SOFR for Dollar-denominated syndicated credit
facilities at such time;

 

provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause
(2) is not administratively feasible for the Administrative Agent, then
Compounded SOFR will be deemed unable to be determined for purposes of the
definition of “Benchmark Replacement.”

 

“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 



 8 

 

 

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following without duplication and to the extent
deducted in calculating such Consolidated Net Income: (i) income tax expense,
(ii) interest expense, amortization or writeoff of debt discount and debt
issuance costs and commissions, discounts and other fees and charges associated
with Indebtedness (including the Loans), (iii) depreciation and amortization
expense, (iv) amortization of intangibles and organization costs, (v) any
extraordinary, unusual or non-recurring non-cash expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash losses on sales of assets
outside of the ordinary course of business), (vi) any extraordinary, unusual or
non-recurring cash expenses or losses to the extent that they do not exceed, in
the aggregate, $75,000,000 during such period, (vii) stock-based compensation
expense and (viii) non-recurring cash charges incurred in the four consecutive
fiscal quarter period commencing with the quarter during which the applicable
transaction described in clause (a) or (b) below is consummated, (a) related to
the Acquisition, including related non-recurring integration costs of the
Company and its Subsidiaries, in an aggregate amount not to exceed $300,000,000,
in the aggregate for such four consecutive fiscal quarter period and (b) related
to any other Qualified Acquisition, including related non-recurring integration
costs of the Company and its Subsidiaries, in an aggregate amount not to exceed
$250,000,000 for each such Qualified Acquisition for such four consecutive
fiscal quarter period, minus (b) the following to the extent included in
calculating such Consolidated Net Income: (i) interest income, (ii) any
extraordinary, unusual or non-recurring non-cash income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, non-cash gains on the sales of assets
outside of the ordinary course of business), (iii) any extraordinary, unusual or
non-recurring cash income or gains to the extent they exceed, in the aggregate,
$75,000,000 during such period, and (iv) income tax credits (to the extent not
netted from income tax expense).

 

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of the four fiscal quarters
most recently ended; provided, however, that Consolidated EBITDA shall be
calculated on a Pro Forma Basis to give effect to the Acquisition and any other
acquisition or sale of a Subsidiary or operating division thereof consummated
during such period, in each case, for more than $3,000,000,000, to
(b) Consolidated Interest Expense as of such date.

 

“Consolidated Interest Expense” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the total cash interest expense (including
that attributable to Capital Lease Obligations) of the Company and its
Subsidiaries for such period with respect to all outstanding Indebtedness of the
Company and its Subsidiaries (excluding all commissions, discounts and other
fees and charges owed with respect to letters of credit and bankers’ acceptance
financing but including net costs under Swap Contracts in respect of interest
rates to the extent such net costs are allocable to such period in accordance
with GAAP).

 

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) all Indebtedness of the Company and its Subsidiaries outstanding as
of such date minus unrestricted cash and cash equivalents (but, for the
avoidance of doubt (and without duplication of the effect of the provisos to
Sections 7.03 and 7.04), excluding the netting of any proceeds of Acquisition
Debt or any Indebtedness in favor of the Target excluded from Indebtedness
pursuant to Section 7.03 or 7.04) of the Company and its Subsidiaries as of such
date to (b) Consolidated EBITDA for the period of the four fiscal quarters most
recently ended; provided, however, that Consolidated EBITDA shall be calculated
on a Pro Forma Basis to give effect to the Acquisition and any other acquisition
or sale of a Subsidiary or operating division thereof consummated during such
period, in each case, for more than $3,000,000,000.

 

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries, the net income (or loss) of the Company and its Subsidiaries,
determined on a consolidated basis and in accordance with GAAP.

 



 9 

 

 

“Consolidated Total Tangible Assets” means, as of any date of determination, the
total assets of the Company and its Subsidiaries on a consolidated basis, as
determined in accordance with GAAP, but excluding Intangible Assets.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Exposure” means, as to any Lender at any time, the aggregate principal
amount of its outstanding Loans at such time.

 

“Debt Ratings” has the meaning specified in the definition of “Applicable Rate.”

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurocurrency Rate Loan, the Default
Rate shall be an interest rate equal to the interest rate (including any
Applicable Rate) otherwise applicable to such Loan plus 2% per annum.

 

“Defaulting Lender” means, subject to Section 2.12(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans on the date such Loans were
required to be funded hereunder, or (ii) pay to the Administrative Agent or any
Lender any other amount required to be paid by it hereunder within two Business
Days of the date when due, (b) has notified the Company or the Administrative
Agent in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect, (c) has failed, within
three Business Days after written request by the Administrative Agent or the
Company, to confirm in writing to the Administrative Agent and the Company that
it will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Company), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity, or (iii) become the subject of a Bail-In Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of
(i) the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority or (ii) in
the case of a solvent Lender, a precautionary Undisclosed Administration with
respect to such Lender, in any such case where such ownership interest or action
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.12(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Company and each Lender promptly
following such determination.

 



 10 

 

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanctions.

 

“Disposition” or “Dispose” means the sale, transfer, license (excluding any
license of intellectual property in the ordinary course of business), lease or
other disposition (including any sale and leaseback transaction) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith but excluding any (a) equity issuances, or
(b) dividends or distributions to any holders of equity interests.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount and (b) if such amount
is expressed Euro or any currency other than Dollars, the equivalent of such
amount in Dollars determined by using the rate of exchange for the purchase of
Dollars with Euros or such other currency last provided (either by publication
or otherwise provided to the Administrative Agent) by the applicable Reuters
source on the Business Day (New York City time) immediately preceding the date
of determination or if such service ceases to be available or ceases to provide
a rate of exchange for the purchase of Dollars with Euros or such other
currency, as provided by such other publicly available information service which
provides that rate of exchange at such time in place of the applicable Reuters
screen chosen by the Administrative Agent in its reasonable discretion,
consistent with then-prevailing market practice (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its reasonable discretion, consistent with
then-prevailing market practice).

 

“Dollar Loan” means an extension of credit by a Lender to the Company under
Article II in the form of a Loan denominated in Dollars.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“Early Opt-in Election” means, in the case of Loans denominated in Dollars, the
occurrence of:

 

(1) (i) a determination by the Administrative Agent (acting reasonably) or
(ii) a notification by the Required Lenders to the Administrative Agent (with a
copy to the Company) that the Required Lenders have determined (acting
reasonably) that syndicated credit facilities denominated in Dollars are being
executed at such time, or that include language similar to that contained in
Section 3.03 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and

 

(2) (i) the election by the Administrative Agent (acting reasonably) or (ii) the
election by the Required Lenders (acting reasonably) to declare that an Early
Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Company and the
Lenders or by the Required Lenders of written notice of such election to the
Administrative Agent.

 



 11 

 

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which all the conditions precedent in
Section 4.01 are satisfied or waived in accordance with Section 10.01.

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

 

“End of the Acceptance Period” has the meaning specified in the Acquisition
Agreement (as in effect on the date hereof).

 

“Equity Securities” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974 and the
rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Company or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Company or any ERISA Affiliate from a Multiemployer
Plan or a determination that a Multiemployer Plan is or is expected to be in
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA); (d) the filing of a notice of intent to terminate, the treatment of a
Plan amendment as a termination under Section 4041 or 4041A of ERISA, or the
commencement of proceedings by the PBGC to terminate a Pension Plan or
Multiemployer Plan; (e) an event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; or (f) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Company or any ERISA Affiliate.

 



 12 

 

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“EURIBO Interpolated Rate” means, at any time, with respect to any Eurocurrency
Borrowing denominated in Euros and for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the EURIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the EURIBO Screen Rate for the
longest period (for which the EURIBO Screen Rate is available for Euros) that is
shorter than the Impacted EURIBO Rate Interest Period; and (b) the EURIBO Screen
Rate for the shortest period (for which the EURIBO Screen Rate is available for
Euros) that exceeds the Impacted EURIBO Rate Interest Period, in each case, at
such time; provided that, if any EURIBO Interpolated Rate shall be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement.

 

“EURIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Euros and for any Interest Period, the EURIBO Screen Rate at approximately 11:00
a.m., Brussels time, two TARGET days prior to the commencement of such Interest
Period; provided that, if the EURIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted EURIBO Rate Interest Period”) with
respect to Euros then the EURIBO Rate shall be the EURIBO Interpolated Rate.

 

“EURIBO Screen Rate” means, for any day and time, with respect to any
Eurocurrency Borrowing denominated in Euros and for any Interest Period, the
euro interbank offered rate administered by the European Money Markets Institute
(or any other person which takes over the administration of such rate) for Euros
for the relevant period displayed on page EURIBOR01 of the Reuters screen (or
any replacement Reuters page which displays that rate) or on the appropriate
page of such other information service which publishes that rate from time to
time in place of Reuters. If such page or service ceases to be available, the
Administrative Agent may reasonably (and in a manner consistent with
then-prevailing market practice) specify another page or service displaying the
relevant rate after consultation with the Company. If the EURIBO Screen Rate as
so determined would be less than zero, such rate shall be deemed to be zero for
the purposes of this Agreement.

 

“Euro” means the single currency of Participating Member States introduced in
accordance with the provisions of Article 109(1)4 of the Treaty on the
Functioning of the European Union and, in respect of all payments to be made
under this Agreement in Euro, means immediately available, freely transferable
funds.

 

“Euro Loan” means an extension of credit by a Lender to the Company under
Article II in the form of a Loan denominated in Euros.

 

“Euro Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Euros, such amount and (b) if such amount is
expressed in Dollars or such currency other than Euros, the equivalent of such
amount in Euros determined by using the rate of exchange for the purchase of
Euros with Dollars or such other currency last provided (either by publication
or otherwise provided to the Administrative Agent) by the applicable Reuters
source on the Business Day (New York City time) immediately preceding the date
of determination or if such service ceases to be available or ceases to provide
a rate of exchange for the purchase of Euros with Dollars or such other
currency, as provided by such other publicly available information service which
provides that rate of exchange at such time in place of the applicable Reuters
source chosen by the Administrative Agent in its reasonable discretion,
consistent with then-prevailing market practice (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount as determined by the Administrative Agent using any method of
determination it deems appropriate in its reasonable discretion, consistent with
then-prevailing market practice); provided that, for the purposes of
Section 2.01, the rate of exchange shall be determined on the date the Loan
Notice is delivered.

 



 13 

 

 

“Eurocurrency” when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the LIBO Rate or the EURIBO Rate.

 

“Eurocurrency Rate Loan” means (i) a Euro Loan that bears interest at a rate
based on the definition of “EURIBO Rate” or (ii) a Dollar Loan that bears
interest at a rate based on the definition of “LIBO Rate.” All Loans that are
Eurocurrency Rate Loans must be denominated in Euros or Dollars, as applicable.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender becomes a party hereto
or acquires such interest in the Loan or Commitment (other than pursuant to an
assignment request by the Company under Section 10.13) or (ii) such Lender
changes its Lending Office, except in each case to the extent that, pursuant to
Section 3.01(a) or (c), amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure or inability to comply with
Section 3.01(f), and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.

 

“Existing Revolving Credit Agreement” means that certain Revolving Credit
Agreement dated as of July 1, 2016 (as amended from time to time) among the
Company, certain Subsidiaries of the Company from time to time party thereto,
Bank of America, as administrative agent, and the lenders party thereto, and any
replacements, refinancings, refundings, renewals or extensions thereof.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, or official agreement adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such Sections of
the Code, regulations or interpretations.

 



 14 

 

 

“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate; provided that
(a) if the Federal Funds Effective Rate as so determined would be less than
zero, such rate shall be deemed to be zero for the purposes of this Agreement
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Effective Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the
Administrative Agent on such day on such transactions as determined by the
Administrative Agent.

 

“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System of the United States of America.

 

“Fee Letter” means the letter agreement, dated March 3, 2020, among the Company
and JPMCB related to this Agreement.

 

“Foreign Lender” means a Lender that is not a U.S. Person. For purposes of this
definition, the United States, each state thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funding Date” has the meaning specified in Section 2.01.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the FASB Accounting Standards Codification or such other principles as
may be approved by a significant segment of the accounting profession in the
United States, that are applicable to the circumstances as of the date of
determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part) or (b) any Lien on any assets of such
Person securing any Indebtedness of any other Person, whether or not such
Indebtedness is assumed by such Person. The amount of any Guarantee of any
guaranteeing person shall be deemed to be the lower of (1) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee is made and (2) the maximum amount for which such guaranteeing
person may be liable pursuant to the terms of the instrument embodying such
Guarantee, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee shall be such guaranteeing person’s maximum
reasonably anticipated liability in respect thereof as determined by the Company
in good faith. The term “Guarantee” as a verb has a corresponding meaning.

 



 15 

 

 

 

“Impacted EURIBO Rate Interest Period” has the meaning specified in the
definition of “EURIBO Rate.”

 

“Impacted LIBO Rate Interest Period” has the meaning assigned to such term in
the definition of “LIBO Rate.”

 

“Indebtedness” of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (excluding
accounts payable and accrued expenses), (c) all obligations of such Person
evidenced by notes, bonds, debentures or other similar instruments, (d) all
indebtedness created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person (even
though the rights and remedies of the seller or lender under such agreement in
the event of default are limited to repossession or sale of such property),
(e) all Capital Lease Obligations of such Person, (f) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, (g) all reimbursement obligations of such
Person in respect of drawings or payments made under letters of credit, surety
or performance bonds or other similar arrangements that are not satisfied within
three Business Days following the date of receipt by such Person of notice of
such drawing or payment, (h) the liquidation value of all mandatorily redeemable
preferred capital stock of such Person, (i) all Guarantees of such Person in
respect of obligations of the kind referred to in clauses (a) through (f) and
(h) above and (j) all obligations of the kind referred to in clauses (a) through
(i) above secured by any Lien on property (including accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation. It is understood that obligations in
respect of a Permitted Securitization shall not constitute Indebtedness. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Company under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitee” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

 



 16 

 

 

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan, the last Business Day of each March,
June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one week or one,
two (with respect to an Eurocurrency Borrowing denominated in Dollars only),
three or six months thereafter, as selected by the Company in its Loan Notice;
provided that:

 

(a)            any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)            any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)            no Interest Period shall extend beyond the Maturity Date.

 

“IRS” means the United States Internal Revenue Service.

 

“JPMCB” means JPMorgan Chase Bank, N.A. and its successors.

 

“Judgment Currency” has the meaning specified in Section 10.19.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto.

 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Company and the
Administrative Agent.

 

“LIBO Interpolated Rate” means, at any time, with respect to any Eurocurrency
Borrowing denominated in Dollars and for any Interest Period, the rate per annum
(rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for Dollars) that is
shorter than the Impacted LIBO Rate Interest Period; and (b) the LIBO Screen
Rate for the shortest period (for which the LIBO Screen Rate is available for
Dollars) that exceeds the Impacted LIBO Rate Interest Period, in each case, at
such time; provided that if any LIBO Interpolated Rate shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

 

 17 

 

 

“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in
Dollars and for any Interest Period, the LIBO Screen Rate at approximately 11:00
a.m., London time, two Business Days prior to the commencement of such Interest
Period; provided that if the LIBO Screen Rate shall not be available at such
time for such Interest Period (an “Impacted LIBO Rate Interest Period”) with
respect to Dollars then the LIBO Rate shall be the LIBO Interpolated Rate.

 

“LIBO Screen Rate” means, for any day and time, with respect to any Eurocurrency
Borrowing denominated in Dollars and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for Dollars for a
period equal in length to such Interest Period as displayed on such day and time
on pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or,
in the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided that if the LIBO Screen Rate as so determined would be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or other security
interest or similar preferential arrangement in the nature of a security
interest of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any easement, right of way or other encumbrance
on title to real property, and any financing lease having substantially the same
economic effect as any of the foregoing).

 

“Loan” has the meaning specified in Section 2.01.

 

“Loan Documents” means this Agreement, each Note and the Fee Letter.

 

“Loan Notice” means a notice of (a) a Borrowing or (b) a continuation of
Eurocurrency Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Long Stop Date” means the date that is twelve (12) months after the End of the
Acceptance Period.

 

“Majority Arrangers” means, as of the date of determination, Arrangers holding,
as of such date, more than 50% of the Total Credit Exposure held by all
Arrangers as of such date.

 

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

 

“Master Agreement” has the meaning specified in the definition of Swap Contract.

 

“Material Adverse Effect” means (a) a material adverse effect upon the business,
assets, liabilities (actual or contingent), operations or financial condition of
the Company and its Subsidiaries, taken as a whole; or (b) a material adverse
effect upon the rights of or remedies available to the Administrative Agent or
the Lenders against the Company under the Loan Documents, taken as a whole.

 



 18 

 

 

“Material Subsidiary” means, as of any date of determination, any Subsidiary of
the Company (a) whose revenues are greater than 10% of the consolidated revenues
of the Company and its Subsidiaries for the most recent fiscal year of the
Company for which financial statements are available or (b) the book value of
whose assets is greater than 10% of the book value of the total consolidated
assets of the Company and its Subsidiaries as of the end of such fiscal year, in
each case determined in accordance with GAAP.

 

“Maturity Date” means the date that is one year after the Closing Date;
provided, however, that if such date is not a Business Day, the Maturity Date
shall be the next preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.01 and (b) has been
approved by the Required Lenders.

 

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

 

“Note” means a promissory note made by the Company in favor of a Lender
evidencing Loans made by such Lender to the Company, substantially in the form
of Exhibit B.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates as so determined be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Company arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Company or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Offer” has the meaning specified in the Acquisition Agreement (as in effect on
the date hereof).

 

“Offer Documents” has the meaning specified in the Acquisition Agreement (as in
effect on the date hereof).

 



 19 

 

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future recording, stamp or documentary taxes
or any other excise, transfer, sales or property taxes, charges or similar
levies arising from any payment made hereunder or under any other Loan Document
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document including any interest, additions to
tax or penalties applicable thereto, excluding (other than an assignment
pursuant to a request by the Company under Section 10.13), in each case, such
amounts that result from an Assignment and Assumption, grant of a participation,
transfer or designation of a new applicable Lending Office or other office for
receiving payments under any Loan Document and Excluded Taxes.

 

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of Loans after giving effect to any Borrowings and prepayments or
repayments of such Loans occurring on such date.

 

“Overnight Bank Funding Rate” means, for any day, (a) with respect to amounts
denominated in Dollars, the rate comprised of both overnight federal funds and
overnight Eurocurrency borrowings by U.S.-managed banking offices of depository
institutions, as such composite rate shall be determined by the NYFRB as set
forth on the Federal Reserve Bank of New York’s Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an overnight bank
funding rate and (b) with respect to amounts denominated in Euro, the rate of
interest per annum at which overnight deposits in Euro, in an amount
approximately equal to the amount with respect to which such rate is being
determined, would be offered for such day by a branch or Affiliate of the
Administrative Agent in the applicable offshore interbank market for such
currency to major banks in such interbank market.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Participating Member State” means each state so described in any European
Monetary Union legislation.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Company or
any ERISA Affiliate or to which the Company or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

 20 

 

 

“Permitted Securitization” means any Securitization Transaction, provided that
the aggregate amount of the financing represented by such transactions at any
one time outstanding does not exceed $400,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Company or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent, acting reasonably and in a manner consistent with then-prevailing market
practice) or any similar release by the Federal Reserve Board (as determined by
the Administrative Agent). Each change in the Prime Rate shall be effective from
and including the date such change is publicly announced or quoted as being
effective.

 

“Pro Forma Basis” means, with respect to compliance with any covenant hereunder,
compliance with such covenant after giving effect to the Acquisition or any
other acquisition, any asset sale of a Subsidiary or operating entity for which
historical financial statements for the relevant period are available or any
incurrence of Indebtedness (including pro forma adjustments arising out of
events which are directly attributable to such acquisition, asset sale or any
incurrence of Indebtedness, are factually supportable and are expected to have a
continuing impact, in each case as determined on a basis consistent with
Article 11 of Regulation S-X of the Securities Act, as interpreted by the SEC,
and such other adjustments as are reasonably satisfactory to the Administrative
Agent, in each case as certified by the chief financial officer of the Company)
using, for purposes of determining such compliance, the historical financial
statements of all entities or assets so acquired or sold and the consolidated
financial statements of the Company and its Subsidiaries, which shall be
reformulated as if such acquisition or asset sale, and all other acquisitions or
asset sales that have been consummated during the period, and any Indebtedness
or other liabilities to be incurred or repaid in connection therewith had been
consummated and incurred or repaid at the beginning of such period.

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Qualified Acquisition” means a transaction permitted under this Agreement and
consummated on or after the Closing Date, by which the Company or any of its
Subsidiaries (i) acquires any going concern or business or all or substantially
all of the assets of any firm, corporation or limited liability company, or
division thereof, whether through purchase of assets, merger or otherwise or
(ii) directly or indirectly acquires at least a majority (in number of votes) of
the Equity Securities of a person if the aggregate amount of Indebtedness
incurred by the Company and its Subsidiaries to finance the purchase price and
other consideration for such transaction, plus the amount of Indebtedness
assumed by the Company and its Subsidiaries in connection with such transaction,
is at least $3,000,000,000 of Indebtedness.

 

 21 

 

 

“Rating Agency” means either of S&P or Moody’s.

 

“Recipient” means the Administrative Agent, any Lender or any other recipient of
any payment to be made by or on account of any obligation of the Company
hereunder.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Company as prescribed by the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Relevant Governmental Body” means, (i) with respect to a Benchmark Replacement
in respect of Loans denominated in Dollars, the Federal Reserve Board and/or the
NYFRB, or a committee officially endorsed or convened by the Federal Reserve
Board and/or the NYFRB or, in each case, any successor thereto and (ii) with
respect to a Benchmark Replacement in respect of Loans denominated in Euros, the
European Central Bank or a committee officially endorsed or convened by the
European Central Bank or any successor thereto.

 

“Relevant Rate” means (i) with respect to any Eurocurrency Borrowing denominated
in Dollars, the LIBO Rate or (ii) with respect to any Eurocurrency Borrowing
denominated in Euros, the EURIBO Rate, as applicable.

 

“Relevant Screen Rate” means (i) with respect to any Eurocurrency Borrowing
denominated in Dollars, the LIBO Screen Rate or (ii) with respect to any
Eurocurrency Borrowing denominated in Euros, the EURIBO Screen Rate, as
applicable.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Request for Borrowing” means with respect to a Borrowing, conversion or
continuation of Loans, a Loan Notice.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time.

 

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, chief financial officer, treasurer or any senior vice
president of such Person and, solely for the purposes of notices given pursuant
to Article II, any other officer or employee of the Company so designated by any
of the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the Company designated in or pursuant to an agreement
between the Company and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of such Person shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Person and such Responsible
Officer shall be conclusively presumed to have acted on behalf of such Person.

 

 22 

 

 

“Restricted Margin Stock” means Margin Stock owned by the Company or any of its
Subsidiaries which represents not more than 25% of the aggregate value
(determined in accordance with Regulation U), on a consolidated basis, of the
property and assets of the Company and its Subsidiaries (including any Margin
Stock) that is subject to the provisions of Sections 7.01.

 

“Reuters” means the applicable Thomson Reuters Corp., Refinitiv, or any
successor thereto.

 

“S&P” means Standard & Poor’s Financial Services LLC and any successor thereto.

 

“Same Day Funds” means immediately available funds.

 

“Sanctioned Persons Lists” means Specially Designated Nationals List, Foreign
Sanctions Evader List, or Sectoral Sanctions Identifications List, or similar
lists maintained by the Office of Foreign Assets Control of the U.S. Department
of the Treasury.

 

“Sanctions” means any international economic sanction administered or enforced
by the United States Government (including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury or the U.S.
Department of State), the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Securities Act” means the Securities Act of 1933.

 

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the SEC.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“Settlement Agent” means American Stock Transfer & Trust Company, Deutsche Bank
Aktiengesellschaft and/or any of their respective Affiliates.

 

“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.

 

“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.

 



 23 

 

 

“Specified Representations” means the representations and warranties of the
Company contained in Section 5.01(a) (with respect to the Company only),
Section 5.01(b)(ii), 5.02(a), 5.04, 5.07(a) (but only the first sentence
thereof), 5.07(b) and 5.10 (but solely as and to the extent set forth in the
fourth sentence of Section 5.10(a) and the second sentence of Section 5.10(b)).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity which is consolidated with
such Person under GAAP. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement relating to any of the
foregoing (any such master agreement, together with any related schedules, a
“Master Agreement”), including any such obligations or liabilities under any
Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Target” means QIAGEN N.V., an Dutch entity.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of taxes imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.

 

“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

“Threshold Amount” means $500,000,000.

 

“Threshold Indebtedness” has the meaning specified in Section 8.01(e).

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Credit Exposure of such Lender at such time.

 



 24 

 

 

“Transactions” means the Acquisition, the transactions contemplated by the Loan
Documents and the other transactions described in the Acquisition Documents
(including the refinancing or certain Indebtedness of the Target and its
Subsidiaries and the payment of fees, costs and expenses in connection with the
Acquisition).

 

“Type” means, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate, the EURIBO Rate or the Base Rate.

 

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

 

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

 

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.

 

“Undisclosed Administration” means, with respect to a Lender that is the subject
of home jurisdiction supervision by the Dutch Central Bank (De Nederlandsche
Bank N.V.) under the Dutch Financial Supervision Act (Wet op het financieel
toezicht, “Wft”), an undisclosed administration (stille curatele) applicable to,
and imposed on, such Lender by the Dutch Central Bank (De Nederlandsche Bank
N.V.) under or based on section 1:76 of the Dutch Financial Supervision Act (Wet
op het financieel toezicht, “Wft”), as to and in relation to which the Dutch
Central Bank (De Nederlandsche Bank N.V.) has not publicly disclosed the
appointment of a custodian (curator) with regard to such Lender.

 

“United States” and “U.S.” mean the United States of America.

 

“Unrestricted Margin Stock” means any Margin Stock owned by the Company or any
of its Subsidiaries which is not Restricted Margin Stock.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

 

“Zero Commitment Date” means the date upon which all of the Commitments have
been funded or terminated in accordance with the terms hereof.

 

 25 

 

 

1.02       Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)            The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and words of similar import when used in any
Loan Document, shall be construed to refer to such Loan Document in its entirety
and not to any particular provision thereof, (iv) all references in a Loan
Document to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.

 

(b)            In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)            Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.03       Accounting Terms

 

(a)            Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein (it being agreed that all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Company or any Subsidiary at “fair value,” as defined therein
and (ii) any treatment of Indebtedness in respect of convertible debt
instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such Indebtedness in a reduced or
bifurcated manner as described therein, and such Indebtedness shall at all times
be valued at the full stated principal amount thereof).

 

 26 

 

 

(b)            Changes in GAAP. If at any time any material change in GAAP would
affect the computation of any financial ratio or requirement set forth in any
Loan Document, and either the Company or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Company shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Company shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

1.04       Rounding. Any financial ratios required to be maintained by the
Company pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).

 

1.05       Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

 

1.06       Interest Rates; LIBOR and EURIBOR Notification. The interest rate on
a Loan denominated in Dollars or Euros may be derived from an interest rate
benchmark that is, or may in the future become, the subject of regulatory
reform. Regulators have signaled the need to use alternative benchmark reference
rates for some of these interest rate benchmarks and, as a result, such interest
rate benchmarks may cease to comply with applicable laws and regulations, may be
permanently discontinued, and/or the basis on which they are calculated may
change. The Administrative Agent will promptly notify the Company, pursuant to
Section 3.03, of any change to the reference rate upon which the interest rate
on Eurocurrency Rate Loans is based. Upon the occurrence of a Benchmark
Transition Event or an Early Opt-in Election, Section 3.03(b) provides a
mechanism for determining an alternative rate of interest. The Administrative
Agent will promptly notify the Company, pursuant to Section 3.03(d), of any
change to the reference rate upon which the interest rate on Eurocurrency Rate
Loans is based. However, the Administrative Agent does not warrant or accept any
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBOR Rate” or “EURIBO Rate”, as applicable, or with respect to
any alternative or successor rate thereto, or replacement rate thereof
(including, without limitation, (i) any such alternative, successor or
replacement rate implemented pursuant to Section 3.03(b), upon the occurrence of
a Benchmark Transition Event or an Early Opt-in Election, and (ii) the
implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 3.03(c)), including without limitation, whether the composition or
characteristics of any such alternative, successor or replacement reference rate
will be similar to, or produce the same value or economic equivalence of, the
LIBO Rate or EURIBO Rate, as applicable, or have the same volume or liquidity as
did the London interbank offered rate or euro interbank offered rate, as
applicable, prior to its discontinuance or unavailability.

 



 27 

 

 

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

2.01       Loans. Subject only to the conditions set forth in (in the case of
the drawing of Loans on the Closing Date) Section 4.02 or (in the case of the
subsequent Funding Date) Section 4.03, each Lender severally agrees to make
loans (each such loan, a “Loan”) to the Company in Dollars and/or Euros in up to
two drawings as follows (i) one drawing may be made on the Closing Date and
(ii) an additional drawing may be made at any time on or prior to the date that
is 120 days after the Closing Date (the date of each such drawing (including,
for the avoidance of doubt, the Closing Date), a “Funding Date”), in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Commitment. Loans borrowed under this Section 2.01 and prepaid or
repaid may not be reborrowed. For the avoidance of doubt, the drawing on each
Funding Date shall, at the Company’s option, be made entirely in Dollars,
entirely in Euros, or partially in Dollars and partially in Euros. Loans may be
Base Rate or Eurocurrency Rate Loans, provided that Loans denominated in Euros
shall be Eurocurrency Rate Loans, except as otherwise provided in Section 3.02
and Section 3.03. In determining the amount of any outstanding Commitments that
remain available to be drawn after the Closing Date, any Loans made on the
Closing Date that are denominated in Dollars shall reduce the relevant
Commitments in an amount equal to the Euro Equivalent of such Loans.

 

2.02       Borrowings and Continuations of Loans.

 

(a)            Each Borrowing and each continuation of Eurocurrency Rate Loans
shall be made upon the Company’s notice to the Administrative Agent, which may
be given by: (A) telephone or (B) a Loan Notice; provided that any telephonic
notice must be confirmed immediately by delivery to the Administrative Agent of
a Loan Notice. Each such Loan Notice must be received by the Administrative
Agent not later than (i) 12:00 noon three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (ii) 12:00 noon three Business Days
prior to the requested date of any Borrowing of, conversion to or continuation
of Eurocurrency Rate Loans denominated in Euro and (iii) 11:00 a.m. one Business
Day prior to the requested date of any Borrowing of Base Rate Loans. Each
telephonic notice by the Company pursuant to this Section 2.02(a) must be
confirmed promptly by delivery to the Administrative Agent of a written Loan
Notice, appropriately completed and signed by a Borrowing Officer. Each
Borrowing of or continuation of Eurocurrency Rate Loans shall be in a principal
amount of (i) in the case of Loans denominated in Euro, €10,000,000 or a whole
multiple of €1,000,000 in excess thereof (or, if less, the entire remaining
amount of Aggregate Commitments) or (ii) in the case of Loans denominated in
Dollars, $10,000,000 or a whole multiple of $1,000,000 in excess thereof (or, if
less, the entire remaining amount of Aggregate Commitments). Each Borrowing of
or conversion to Base Rate Loans shall be in a principal amount of $1,000,000 or
a whole multiple of $1,000,000 in excess thereof. Each Loan Notice (whether
telephonic or written) shall specify (i) whether the Company is requesting a
Borrowing, a conversion of Loans from one Type to the other, or a continuation
of Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion
or continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
and Class of Loans to be borrowed or to which existing Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto. If the Company fails to specify a Type of Loan in a Loan Notice
or if the Company fails to give a timely notice requesting a conversion or
continuation, then the applicable Loans shall be made as, or converted to, Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Euro Loans, such Euro Loans shall be continued as Eurocurrency
Rate Loans with an Interest Period of one month. Any automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Company requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Loan Notice, but fails to specify an Interest Period, it
will be deemed to have specified an Interest Period of one month. No Loan may be
converted into or continued as a Loan denominated in a different currency,
except as otherwise provided in Section 3.02 and Section 3.03.

 

 28 

 

 

(b)            Following receipt of a Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Loans. In the case of a Borrowing, each Lender shall make the
amount of its Loan available to the Administrative Agent in Same Day Funds at
the Administrative Agent’s Office not later than 11:00 a.m. Central European
Time, on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 and
Section 4.03, as applicable, the Administrative Agent shall make all funds so
received available to the Company in like funds as received by the
Administrative Agent either by (i) crediting the account of the Company on the
books of JPMCB with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Company.

 

(c)            Notwithstanding anything contained herein or otherwise, each Loan
Notice may be revoked (or, in the alternative, modified to reduce the aggregate
amount of such requested Borrowing) by the Company (by notice to the
Administrative Agent on or prior to 3:00 p.m. New York City time one Business
Day prior to the date designated for such Borrowing in the applicable Loan
Notice; provided, that the Company shall compensate any Lender upon demand in
accordance with the provisions of Section 3.05 for any loss, cost or expense
incurred by such Lender as a result of any such revocation or modification of a
Loan Notice requesting a Borrowing on the applicable Funding Date.

 

(d)            The Administrative Agent shall promptly notify the Company and
the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Company and the Lenders of any change in JPMCB’s prime rate used in determining
the Base Rate promptly following the public announcement of such change.

 

(e)            After giving effect to all Borrowings, all conversions of Loans
from one Type to the other required under this Agreement, and all continuations
of Loans as the same Type and Class, there shall not be more than ten Interest
Periods in effect at any time with respect to Loans.

 

2.03       Voluntary Prepayments and Reduction of Commitments.

 

(a)            Voluntary Prepayment of Loans. The Company may, upon notice from
the Company to the Administrative Agent, at any time or from time to time
voluntarily prepay Loans of any Class or Type (as directed by the Company) in
whole or in part without premium or penalty; provided that (i) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Eurocurrency Rate Loans, and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurocurrency Rate Loans shall be in a principal amount of €10,000,000 or a whole
multiple of €1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$1,000,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) and Class of Loans to be prepaid and,
if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such
Loans, and subject to Section 3.05, any such notice may state that it is
conditioned upon the occurrence or non-occurrence of any event specified therein
(including the effectiveness of other credit facilities), in which case such
notice may be revoked by the Company (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage). The Company
shall make such prepayment and the payment amount specified in such notice shall
be due and payable on the date specified therein. Any prepayment of a
Eurocurrency Rate Loan shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05. Subject to Section 2.12, each such prepayment shall be applied to
the Loans of the Lenders in accordance with their respective Applicable
Percentages. Amounts prepaid pursuant to this Section 2.03(a) may not be
reborrowed.

 

 29 

 

 

(b)            Voluntary Termination or Reduction of Commitments. The Company
may, upon notice to the Administrative Agent, terminate the Aggregate
Commitments or from time to time permanently reduce the Aggregate Commitments;
provided that (a) any such notice shall be received by the Administrative Agent
not later than 11:00 a.m. three Business Days prior to the date of termination
or reduction (or such shorter period of time as the Administrative Agent may
determine); (b) any such partial reduction shall be in an aggregate amount of
€10,000,000 or any whole multiple of €1,000,000 in excess thereof and (c) any
such notice may state that it is conditioned upon the occurrence or
non-occurrence of any event specified therein (including the effectiveness of
other credit facilities), in which case such notice may, subject to
Section 3.05, be revoked by the Company (by written notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. The Administrative Agent will promptly notify the Lenders of any such
notice of termination or reduction of the Aggregate Commitments.

 

(c)            The Aggregate Commitments shall automatically terminate on the
Availability End Date unless funded on or prior to the Availability End Date.
Additionally, any remaining Aggregate Commitments outstanding on the second
Funding Date will terminate in full on the second Funding Date after the funding
of any Loans drawn by the Company hereunder on such second Funding Date.

 

2.04       [Reserved].

 

2.05       Repayment of Loans. The Company shall repay to the Administrative
Agent, for the benefit of the Lenders, on the Maturity Date the aggregate
principal amount of Loans outstanding on such date.

 

2.06       Interest.

 

(a)            Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan that is a Euro Loan shall bear interest on the
outstanding principal amount thereof for each Interest Period at a rate per
annum equal to the EURIBO Rate for such Interest Period plus the Applicable Rate
for Eurocurrency Rate Loans, (ii)  each Eurocurrency Rate Loan that is a Dollar
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the LIBO Rate for such Interest
Period plus the Applicable Rate for Eurocurrency Rate Loans, and (iii) each Base
Rate Loan shall bear interest on the outstanding principal amount thereof from
the applicable borrowing date at a rate per annum equal to the Base Rate plus
the Applicable Rate for Base Rate Loans.

 

(b)

 

(i)            If any amount of principal of any Loan is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 



 30 

 

 

 

(ii)            If any amount (other than principal of any Loan) payable by the
Company under any Loan Document is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by applicable Laws.

 

(iii)           Accrued and unpaid interest on past due amounts (including
interest on past due interest) shall be due and payable upon demand.

 

(c)           Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

2.07        Fees.

 

(a)           Commitment Fee. The Company shall pay to the Administrative Agent,
for the account of each Lender in accordance with its Applicable Percentage, a
commitment fee in Euros (the “Commitment Fee”) at a per annum rate equal to the
Applicable Rate set out under the heading “Commitment Fee” in the definition of
“Applicable Rate” times the actual daily amount of the Aggregate Commitments in
effect, accruing beginning on the date that is 60 days after the Effective Date
and continuing until the earlier of (a) the date of termination of the Aggregate
Commitments, (b) the Closing Date if the Aggregate Commitments are fully
utilized on such date and (c) the second Funding Date, subject to adjustment as
provided in Section 2.12. The Commitment Fee shall be due and payable quarterly
in arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the date that is 60 days
after the Effective Date. The Commitment Fee shall be calculated quarterly in
arrears, and if there is any change in the Applicable Rate for undrawn Loans
during any quarter, the actual daily amount shall be computed and multiplied by
the Applicable Rate for undrawn Loans separately for each period during such
quarter that such Applicable Rate for undrawn Loans was in effect.

 

(b)           Other Fees. The Company shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letter. Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

2.08        Computation of Interest and Fees. All computations of interest for
Base Rate Loans (including Base Rate Loans determined by reference to the
Eurocurrency Rate) shall be made on the basis of a year of 365 or 366 days, as
the case may be, and actual days elapsed. All other computations of fees and
interest shall be made on the basis of a 360-day year and actual days elapsed
(which results in more fees or interest, as applicable, being paid than if
computed on the basis of a 365-day year). Interest shall accrue on each Loan for
the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the day on which the Loan or such portion is paid, provided
that any Loan that is repaid on the same day on which it is made shall, subject
to Section 2.10(a), bear interest for one day. Each determination by the
Administrative Agent of an interest rate or fee hereunder shall be conclusive
and binding for all purposes, absent manifest error.

 

2.09        Evidence of Debt. The Borrowings made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Borrowings made by the
Lenders to the Company and the interest and payments thereon. Any failure to so
record or any error in doing so shall not, however, limit or otherwise affect
the obligation of the Company hereunder to pay any amount owing with respect to
the Obligations. In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error. Upon the request of any
Lender to the Company made through the Administrative Agent, the Company shall
execute and deliver to such Lender (through the Administrative Agent) a Note,
which shall evidence such Lender’s Loans to the Company in addition to such
accounts or records. Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount, Class and maturity of its Loans
and payments with respect thereto.

 



 31 

 

 

2.10        Payments Generally; Administrative Agent’s Clawback.

 

(a)            General. All payments to be made by the Company shall be made
free and clear of and without condition or deduction for any counterclaim,
defense, recoupment or setoff. Except as otherwise expressly provided herein and
except with respect to principal and interest on Loans denominated in Dollars,
all payments by the Company hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
applicable Administrative Agent’s Office in Euros and in Same Day Funds not
later than 9:00 a.m. New York City time on the date specified herein. Except as
otherwise expressly provided herein, all payments by the Company hereunder with
respect to principal and interest on Loans denominated in Dollars shall be made
to the Administrative Agent, for the account of the respective Lenders to which
such payment is owed, at the applicable Administrative Agent’s Office in Dollars
and in Same Day Funds not later than 2:00 p.m. New York City time on the dates
specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement that
are required to be made in Dollars be made in the United States. If, for any
reason, the Company is prohibited by any Law from making any required payment
hereunder in Euros, such Borrower shall make such payment in Dollars in the
Dollar Equivalent of the Euro payment amount. The Administrative Agent will
promptly distribute to each Lender its Applicable Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office. All payments received by the
Administrative Agent after the required times set forth above shall in each case
be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue. If any payment to be made by the
Company shall come due on a day other than a Business Day, payment shall be made
on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

(b)

 

(i)             Funding by Lenders; Presumption by Administrative Agent. Unless
the Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Administrative Agent such Lender’s share of such Borrowing, the Administrative
Agent may assume that such Lender has made such share available on such date in
accordance with Section 2.02 and may, in reliance upon such assumption, make
available to the Company a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the Company severally agree
to pay to the Administrative Agent forthwith on demand such corresponding amount
in Same Day Funds with interest thereon, for each day from and including the
date such amount is made available to the Company to but excluding the date of
payment to the Administrative Agent, at (A) in the case of a payment to be made
by such Lender, the Overnight Bank Funding Rate, plus any administrative,
processing or similar fees customarily charged by the Administrative Agent in
connection with the foregoing, and (B) in the case of a payment to be made by
the Company, the interest rate applicable to the relevant Loans. If the Company
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Company the amount of such interest paid by the Company for such period. If such
Lender pays its share of the applicable Borrowing to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by the Company shall be without prejudice to any claim
the Company may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

 



 32 

 

 

(ii)            Payments by the Company; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders that the Company will not make such payment, the
Administrative Agent may assume that the Company has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Company has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Bank Funding Rate.

 

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)           Failure to Satisfy Conditions Precedent. If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender to the Company as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Company by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

 

(d)           Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan or to make any
payment under Section 10.04(c) on any date required hereunder shall not relieve
any other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan or to make its payment under Section 10.04(c).

 

(e)           Funding Source. Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.

 

2.11        Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it resulting in such
Lender’s receiving payment of a proportion of the aggregate amount of such Loans
and accrued interest thereon greater than its pro rata share thereof as provided
herein, then the Lender receiving such greater proportion shall (a) notify the
Administrative Agent of such fact, and (b) purchase (for cash at face value)
participations in the Loans of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them,
provided that:

 



 33 

 

 

(i)             if any such participations are purchased and all or any portion
of the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)            the provisions of this Section shall not be construed to apply
to (A) any payment made by or on behalf of the Company pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender) or (B) any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans to any assignee or participant, other than any
assignment to the Company or any Subsidiary thereof (as to which the provisions
of this Section shall apply).

 

The Company consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Company rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Company in the amount of
such participation.

 

2.12        Defaulting Lenders.

 

(a)           Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

 

(i)            Waivers and Amendments. Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

 

(ii)            Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be reasonably determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, as the Company may request, to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released in order to satisfy
such Defaulting Lender’s potential future funding obligations with respect to
Loans to the Company under this Agreement; fourth, to the payment of any amounts
owing to the other Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement;
fifth, to the payment of any amounts owing to the Company as a result of any
judgment of a court of competent jurisdiction obtained by the Company against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and sixth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made at a time when the conditions set forth in Section 4.02
were satisfied or waived, such payment shall be applied solely to pay the Loans
of all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of such Defaulting Lender until such time as all Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender pursuant
to this Section 2.12(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

 



 34 

 

 

(iii)           Commitment Fees. Commitment Fees pursuant to
Section 2.07(a) (x) shall cease to accrue on the Commitment of such Defaulting
Lender and (y) shall not be payable to such Defaulting Lender that remains a
Defaulting Lender at the time such commitment fees are due and payable.

 

(b)           Defaulting Lender Cure. If the Company and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages, whereupon such Lender will cease to be a Defaulting Lender;
provided that no adjustments will be made retroactively with respect to fees
accrued or payments made by or on behalf of the Company while that Lender was a
Defaulting Lender; and provided, further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

 

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.

 

(i)             Any and all payments by or on account of any obligation of the
Company hereunder or under any other Loan Document shall be made free and clear
of and without deduction or withholding for any Indemnified Taxes, provided that
if any applicable Law shall require the deduction or withholding of any Tax from
any such payment, then such Tax shall be withheld or deducted in accordance with
such Law as determined in the good faith discretion of the Company or the
Administrative Agent, as the case may be, upon the basis of the information and
documentation to be delivered pursuant to Section 3.01(f) below.

 

(ii)            If the Company or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to Section 3.01(f) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Company shall be increased as necessary so that
after any required withholding or the making of all required deductions with
respect to Indemnified Taxes (including deductions applicable to additional sums
payable under this Section 3.01) the Administrative Agent or Lender receives an
amount equal to the sum it would have received had no such withholding or
deduction been made. During any period in which the Administrative Agent is not
a U.S. Person, the withholding, deduction and payment over of Taxes as provided
in clauses (A) and (B) immediately above shall be made by the Company or the
Administrative Agent (rather than exclusively by the Administrative Agent).

 



 35 

 

 

(iii)           If the Company or the Administrative Agent shall be required by
any applicable Law other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Company or the Administrative Agent, as required by such
Law, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to Section 3.01(f) below, (B) the Company or the Administrative Agent, to the
extent required by such Law, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Law, and
(C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Company shall be increased as
necessary so that after any required withholding or the making of all required
deductions with respect to Indemnified Taxes (including deductions applicable to
additional sums payable under this Section 3.01) the Administrative Agent or
Lender receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

 

(b)           Payment of Other Taxes by the Company. Without limiting the
provisions of subsection (a) above, the Company shall timely pay any Other Taxes
to the relevant Governmental Authority in accordance with applicable Law.

 

(c)           Indemnification by the Company. The Company shall, and does
hereby, indemnify the Administrative Agent and each Lender within ten days after
demand therefor for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) paid by the Administrative Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Company hereunder or any other Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate setting forth in reasonable detail the amount of such
payment or liability and the reasons thereof delivered to the Company by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error. The Company shall, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender for any reason fails to pay indefeasibly to the
Administrative Agent as required pursuant to Section 3.01(e) below. Upon making
such payment to the Administrative Agent, the Company shall be subrogated to the
rights of the Administrative Agent pursuant to Section 3.01(e) below against the
applicable defaulting Lender (other than the right of set off pursuant to the
last sentence of Section 3.01(e)).

 

(d)           Evidence of Payments. As soon as practicable after any payment of
Taxes by the Company or by the Administrative Agent to a Governmental Authority
as provided in this Section 3.01, the Company shall deliver to the
Administrative Agent or the Administrative Agent shall deliver to the Company,
as the case may be, the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Company or the Administrative Agent, as the case may be.

 

(e)           Indemnification by the Lenders. Each Lender shall, and does
hereby, severally indemnify, and shall make payment in respect thereof within 10
days after demand therefor, (i) the Administrative Agent against any Indemnified
Taxes attributable to such Lender (but only to the extent that the Company has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Company to do so), (ii) the
Administrative Agent and the Company, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(iii) the Administrative Agent and the Company, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or the Company in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent or the Company
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this subsection (e).

 



 36 

 

 

(f)            Status of Lenders; Tax Documentation.

 

(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
required by applicable Law or when reasonably requested by the Company or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Law or reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, as required by
applicable Law or if reasonably requested by the Company or the Administrative
Agent, shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent, as the case may be, to determine
whether or not such Lender is subject to withholding or deduction of Taxes or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Sections
3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)           Without limiting the generality of the foregoing,

 

(A)            any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter as required by
applicable Law or upon the reasonable request of the Company or the
Administrative Agent), executed originals of IRS Form W-9 (or applicable
successor form) certifying that such Lender is exempt from United States federal
backup withholding tax;

 

(B)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by applicable Law or upon the reasonable request of the
Company or the Administrative Agent), whichever of the following is applicable:

 

(a)            in the case of a Foreign Lender claiming the benefits of an
income tax treaty to which the United States is a party (x) with respect to
payments of interest under any Loan Document, executed originals of IRS
Form W-8BEN or W-8BEN-E (or, in either case, an applicable successor form), as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN or W-8BEN-E (or, in either case, an applicable successor form), as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 



 37 

 

 

(b)           executed originals of IRS Form W-8ECI or W-8EXP (or, in either
case, applicable successor form);

 

(c)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E (or, in
either case, an applicable successor form), as applicable; or

 

(d)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY (or applicable successor form),
accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (or an applicable
successor form), as applicable, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9 (or other successor
forms), and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit E-4 on behalf of each such
direct and indirect partner;

 

(C)            any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter as required by applicable Law or upon the reasonable request of the
Company or the Administrative Agent), executed originals of any other form
prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Company or the Administrative Agent to determine the withholding or deduction
required to be made; and

 

(D)            if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

(iii)          Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall promptly notify the Company and the
Administrative Agent and update such form or certification or promptly notify
the Company and the Administrative Agent in writing of its legal inability to do
so. Each Lender shall promptly (A) notify the Company and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) take such steps as shall not be
materially disadvantageous to it, in the reasonable judgment of such Lender, and
as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Company or the Administrative Agent make any withholding or deduction for Taxes
from amounts payable to such Lender.

 



 38 

 

 

(g)           Treatment of Certain Refunds. Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender, or have any obligation to pay to any
Lender, any refund of Taxes withheld or deducted from funds paid for the account
of such Lender. If any Recipient determines, in its sole discretion exercised in
good faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Company or with respect to which the Company has paid
additional amounts pursuant to this Section 3.01 (or benefit equivalent to a
refund in the form of an offset or prepayment of such Taxes due for future
periods), it shall pay to the Company an amount equal to such refund or
equivalent offset or Tax prepayment (but only to the extent of indemnity
payments made, or additional amounts paid, by the Company under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses and net of any loss or gain realized in the conversion of
such funds from or to another currency (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund or equivalent offset or Tax
prepayment), provided that the Company, upon the request of the Recipient,
agrees to repay the amount paid over to the Company (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) to the
Recipient in the event the Recipient is required to repay such refund or
equivalent offset or Tax prepayment to such Governmental Authority.
Notwithstanding anything to the contrary in this subsection (g), in no event
will the applicable Recipient be required to pay any amount to the Company
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the indemnification payments or additional amounts giving rise to such refund or
equivalent offset or Tax prepayment had never been paid. This subsection shall
not be construed to require any Recipient to make available its tax returns (or
any other information relating to its taxes that it deems confidential) to the
Company or any other Person.

 

(h)           Survival. Each party’s obligations under this Section 3.01 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

 

3.02        Illegality. If any Law has made it unlawful, or any Governmental
Authority has asserted that it is unlawful, for any Lender or its applicable
Lending Office to maintain Eurocurrency Rate Loans, or to determine or charge
interest rates based upon the Eurocurrency Rate, or any Governmental Authority
has imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Euros or Dollars, then, on notice thereof by such
Lender to the Company through the Administrative Agent any obligation of such
Lender to continue Eurocurrency Rate Loans shall be suspended until such Lender
notifies the Administrative Agent and the Company that the circumstances giving
rise to such determination no longer exist; provided that, notwithstanding the
foregoing, that if any such event shall occur and such notice shall be given
prior to the Zero Commitment Date, the obligation of such Lender to make Loans
in accordance with this Agreement shall not be affected in any manner
whatsoever, except that the Loans made by such Lender on any Funding Date shall
be made as Base Rate Loans denominated in Dollars under Section 2.01. Upon
receipt of such notice occurring after the first Funding Date, if such Lender
shall so request (with a copy to the Administrative Agent), then (i) if such
Eurocurrency Rate Loan is denominated in Dollars, then on the last day of the
Interest Period applicable to such Loan (or the next succeeding Business Day if
such day is not a Business Day) if such Lender may lawfully continue to maintain
such Eurocurrency Rate Loans to such day, or immediately, such Loan shall be
converted by the Administrative Agent to, and shall constitute, an Base Rate
Loan denominated in Dollars on such day (but without the requirement to make any
payment pursuant to Section 3.05) or (ii) if such Eurocurrency Rate Loan is
denominated in Euros, the Company shall either (at the Company’s election),
prepay all such Eurocurrency Rate Loans of such Lender or convert all such
Eurocurrency Rate Loans of such Lender to Base Rate Loans denominated in Dollars
(in an amount equal to the Dollar Equivalent of such Euro amount), either on the
last day of the Interest Period therefor (or the next succeeding Business Day if
such day is not a Business Day), if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or immediately (but without
the requirement to make any payment pursuant to Section 3.05), if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the Company shall also pay accrued interest on
the amount so prepaid or converted.

 



 39 

 

 

3.03        Alternative Rate of Interest.

 

(a)           If prior to the commencement of any Interest Period for a
Eurocurrency Borrowing:

 

(i)             the Administrative Agent determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate or the EURIBO Rate, as applicable
(including because the Relevant Screen Rate is not available or published on a
current basis), for such Interest Period; or

 

(ii)            the Administrative Agent is advised by the Required Lenders that
the LIBO Rate or the EURIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders (or Lender) of making
or maintaining their Loans (or its Loan) included in such Borrowing for such
Interest Period;

 

then the Administrative Agent shall give notice thereof to the Company and the
Lenders by telephone, telecopy or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Company and the
Lenders that the circumstances giving rise to such notice no longer exist, if
any Loan Notice requests a Eurocurrency Borrowing based on a Relevant Rate that
is the subject of such notice, then such Borrowing shall be made as a Base
Rate Borrowing denominated in Dollars under Section 2.01. Furthermore, if any
Eurocurrency Rate Loan is outstanding on the date of the Company’s receipt of
the notice from the Administrative Agent referred to in this Section 3.03 with
respect to a Relevant Rate applicable to such Eurocurrency Rate Loan, then
(i) if such Eurocurrency Rate Loan is denominated in Dollars, then on the last
day of the Interest Period applicable to such Loan (or the next succeeding
Business Day if such day is not a Business Day), such Loan shall be converted by
the Administrative Agent to, and shall constitute, an Base Rate Loan denominated
in Dollars on such day or (ii) if such Eurocurrency Rate Loan is denominated in
Euros, then such Loan shall, on the last day of the Interest Period applicable
to such Loan (or the next succeeding Business Day if such day is not a Business
Day), at the Company’s election prior to such day: (A) be prepaid by the Company
on such day or (B) be converted by the Administrative Agent to, and (subject to
the remainder of this subclause (B)) shall constitute, a Base Rate Loan
denominated in Dollars (in an amount equal to the Dollar Equivalent of such Euro
amount) on such day (it being understood and agreed that if the Company does not
so prepay such Loan on such day by 12:00 noon, local time, the Administrative
Agent is authorized to effect such conversion of such Eurocurrency Rate Loan
into a Base Rate Loan denominated in Dollars), and, in the case of subclause
(i) or subclause (ii)(B), following the Company’s receipt of notice from the
Administrative Agent that the circumstances giving rise to the aforementioned
notice no longer exist, such Base Rate Loan denominated in Dollars shall, upon
written request of the Company delivered to the Administrative Agent thereafter
and with the consent of the Administrative Agent (not to be unreasonably
withheld, conditioned or delayed), be converted by the Administrative Agent to,
and shall constitute, a Eurocurrency Rate Loan denominated in Dollars (in the
case of Loans originally made in Dollars) or Euros (in the case of Loans
originally made in Euros, in an amount equal to the Euro Equivalent of such
Dollar amount) three Business Days after the date of such request by the Company
being delivered to the Administrative Agent.

 



 40 

 

 

(b)           Notwithstanding anything to the contrary herein or in any other
Loan Document, upon the occurrence of a Benchmark Transition Event or an Early
Opt-in Election, as applicable, the Administrative Agent and the Company may
amend this Agreement to replace the Relevant Rate to which such Benchmark
Transition Event or Early Opt-in Election relates with a Benchmark Replacement.
Any such amendment with respect to a Benchmark Transition Event will become
effective at 5:00 p.m. on the fifth (5th) Business Day after the Administrative
Agent has posted such proposed amendment to all Lenders and the Company, so long
as the Administrative Agent has not received, by such time, written notice of
objection to such proposed amendment from Lenders comprising the Required
Lenders; provided that, with respect to any proposed amendment containing any
SOFR-Based Rate in respect of any Loan denominated in Dollars, the Lenders shall
be entitled to object only to the Benchmark Replacement Adjustment contained
therein. Any such amendment with respect to an Early Opt-in Election will become
effective on the date that Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
accept such amendment. No replacement of any Relevant Rate with a Benchmark
Replacement will occur prior to the applicable Benchmark Transition Start Date.

 

(c)           In connection with the implementation of a Benchmark Replacement,
the Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

 

(d)           The Administrative Agent will promptly notify the Company and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or Lenders pursuant to this Section 3.03, including any determination with
respect to a tenor, rate or adjustment or of the occurrence or non-occurrence of
an event, circumstance or date and any decision to take or refrain from taking
any action, will be conclusive and binding absent manifest error and may be made
in its or their reasonable discretion and without consent from any other party
hereto, except, in each case, as expressly required pursuant to this
Section 3.03.

 

(e)           Upon the Company’s receipt of notice of the commencement of a
Benchmark Unavailability Period with respect to a Relevant Rate, with respect to
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurocurrency Borrowing based on such
Relevant Rate shall be ineffective, (ii) if such Benchmark Unavailability Period
relates to LIBOR and any Borrowing request requests a Eurocurrency Borrowing in
Dollars, such Borrowing shall be made as a Base Rate Borrowing in Dollars and
(iii) if such Benchmark Unavailability Period relates to EURIBOR and any
Borrowing request requests a Eurocurrency Borrowing in Euros, such Borrowing
shall be made as a Base Rate Borrowing in Dollars (in an amount equal to the
Dollar Equivalent of such Euros amount). Furthermore, if any Eurocurrency Rate
Loan is outstanding on the date of the Company’s receipt of notice of the
commencement of a Benchmark Unavailability Period with respect to a Relevant
Rate applicable to such Eurocurrency Rate Loan, then (i) if such Eurocurrency
Rate Loan is denominated in Dollars, then on the last day of the Interest Period
applicable to such Loan (or the next succeeding Business Day if such day is not
a Business Day), such Loan shall be converted by the Administrative Agent to,
and shall constitute a Base Rate Loan denominated in Dollars on such day or
(ii) if such Eurocurrency Rate Loan is denominated in Euros, then such Loan
shall, on the last day of the Interest Period applicable to such Loan (or the
next succeeding Business Day if such day is not a Business Day), at the
Company’s election prior to such day: (A) be prepaid by the Company on such day
or (B) be converted by the Administrative Agent to, and (subject to the
remainder of this subclause (B)) shall constitute, a Base Rate Loan denominated
in Dollars (in an amount equal to the Dollar Equivalent of such Euro amount) on
such day (it being understood and agreed that if the Company does not so prepay
such Loan on such day by 12:00 noon, local time, the Administrative Agent is
authorized to effect such conversion of such Eurocurrency Rate Loan into a Base
Rate Loan denominated in Dollars), and (X) in the case of subclause (i), upon
any subsequent implementation of a Benchmark Replacement in respect of Dollars
pursuant to this Section 3.03, such Base Rate Loan denominated in Dollars shall,
upon written request of the Company delivered to the Administrative Agent
thereafter and with the consent of the Administrative Agent (not to be
unreasonably withheld, conditioned or delayed), be converted by the
Administrative Agent to, and shall constitute, a Eurocurrency Rate Loan
denominated in Dollars three Business Days after the date of such request by the
Company being delivered to the Administrative Agent (Y) in the case of subclause
(ii)(B), upon any subsequent implementation of a Benchmark Replacement in
respect of Euro pursuant to this Section 3.03, such Base Rate Loan denominated
in Dollars shall, upon written request of the Company delivered to the
Administrative Agent thereafter and with the consent of the Administrative Agent
(not to be unreasonably withheld, conditioned or delayed), be converted by the
Administrative Agent to, and shall constitute, a Eurocurrency Rate Loan
denominated in Euros (in an amount equal to the Euro Equivalent of such Dollar
amount) on the day of such request by the Company being delivered to the
Administrative Agent.

 



 41 

 

 

3.04        Increased Costs; Reserves on Eurocurrency Rate Loans.

 

(a)           Increased Costs Generally. If any Change in Law, after the date on
which a Lender becomes a Lender hereunder, shall:

 

(i)             impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e));

 

(ii)            subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;

 

(iii)           [Intentionally Omitted]; or

 

(iv)           impose on any Lender or the London interbank market any other
material condition, cost or expense affecting this Agreement or Eurocurrency
Rate Loans made by such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurocurrency Rate
Loan (or of maintaining its obligation to make any such Loan) or to materially
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or any other amount) then, upon request of such
Lender, the Company will pay to such Lender such additional amount or amounts as
will compensate such Lender for such additional costs incurred or reduction
suffered.

 



 42 

 

 

(b)           Capital Requirements. If any Lender determines that any Change in
Law, after the date on which a Lender becomes a Lender hereunder, affecting such
Lender or any Lending Office of such Lender or such Lender’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by such Lender to a level below
that which such Lender or such Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s policies and the
policies of such Lender’s holding company with respect to capital adequacy and
liquidity requirements), then from time to time the Company will pay to such
Lender such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement. A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Company shall be conclusive absent manifest error
(it being understood and agreed that in no event shall any Lender make any
determination or request set forth in subsection (a) or (b) or deliver any such
certificate in the event that such Lender is not generally making such
determinations or requests and delivering such certificates in the same manner
in syndicated credit facilities to borrowers of similar creditworthiness to the
Company under which such Lender is a lender). The Company shall pay such Lender
the amount shown as due on any such certificate within ten days after receipt
thereof.

 

(d)           Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Company shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 90 days prior to the date that such Lender
notifies the Company of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the 90-day period referred to above shall be extended to
include the period of retroactive effect thereof).

 

(e)           Additional Reserve Requirements. The Company shall pay to each
Lender (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan equal to the
actual costs of such reserves allocated to such Loan by such Lender (as
determined by such Lender in good faith, which determination shall be
conclusive), and (ii) as long as such Lender shall be required to comply with
any reserve ratio requirement or analogous requirement of any other central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Eurocurrency Rate Loans, such
additional costs (expressed as a percentage per annum and rounded upwards, if
necessary, to the nearest five decimal places) equal to the actual costs
allocated to such Commitment or Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which in each
case shall be due and payable on each date on which interest is payable on such
Loan; provided the Company shall have received at least ten days’ prior notice
(with a copy to the Administrative Agent) of such additional interest or costs
from such Lender. If a Lender fails to give notice ten days prior to the
relevant Interest Payment Date, such additional interest or costs shall be due
and payable ten days from receipt of such notice.

 

3.05        Compensation for Losses. Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Company shall promptly
compensate such Lender for and hold such Lender harmless from any reasonable and
invoiced loss, cost or expense incurred by it (in each case together with a
reasonably detailed supporting calculation) as a result of:

 



 43 

 

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Company (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Company;

 

(c)           [Intentionally Omitted]; or

 

(d)           any assignment of a Eurocurrency Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the Company
pursuant to Section 10.13;

 

including any foreign exchange losses and any loss or expense arising from the
liquidation or reemployment of funds obtained by it to maintain such Loan, from
fees payable to terminate the deposits from which such funds were obtained or
from the performance of any foreign exchange contract, but excluding any loss of
profits or margin. The Company shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Company to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the offshore interbank market for such currency
for a comparable amount and for a comparable period, whether or not such
Eurocurrency Rate Loan was in fact so funded.

 

3.06        Mitigation Obligations; Replacement of Lenders.

 

(a)           Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Company is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Company such Lender shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 3.01 or 3.04, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

(b)           Replacement of Lenders. If any Lender requests compensation under
Section 3.04 or delivers a notice under Section 3.02, or if the Company is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01 and, in each
case, such Lender has declined or is unable to designate a different lending
office in accordance with Section 3.06(a), the Company may replace such Lender
in accordance with Section 10.13.

 



 44 

 

 

3.07        Survival. All of the Company’s obligations under this Article III
shall survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

ARTICLE IV.

 

CONDITIONS PRECEDENT

 

4.01        Conditions to Effectiveness. Subject to Section 4.04, the
effectiveness of this Agreement is subject only to the satisfaction of the
following conditions precedent:

 

(a)           The Administrative Agent’s receipt of the following, each of which
shall be originals or .pdf electronic transmissions unless otherwise specified,
each properly executed by a Responsible Officer of the Company, each dated the
Effective Date (or, in the case of certificates of governmental officials, a
recent date before the Effective Date):

 

(i)             executed counterparts of this Agreement;

 

(ii)            such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of the Company as
are customary to evidence the identity, authority and capacity of each
Responsible Officer or Borrowing Officer thereof authorized to act as a
Responsible Officer or Borrowing Officer, as the case may be, in connection with
this Agreement and the other Loan Documents to which the Company is a party;

 

(iii)           customary documents and certifications to evidence that the
Company is duly organized or formed, and that the Company is validly existing,
in good standing and qualified to engage in business in Delaware; and

 

(iv)           a favorable opinion of Wachtell, Lipton, Rosen & Katz, counsel to
the Company, addressed to the Administrative Agent and each Lender, as to
customary matters concerning the Company and the Loan Documents.

 

(b)           The Administrative Agent’s receipt of all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including, without
limitation, the Patriot Act, that has been reasonably requested by the
Administrative Agent on behalf of any Lender not less than ten Business Days
prior to the Effective Date.

 

(c)           The Lenders, the Administrative Agent and the Arrangers shall have
received payment of all expenses required to be paid on the Effective Date
pursuant to the terms hereof and the Fee Letter to the extent invoiced at least
three days prior to the Effective Date.

 

(d)           To the extent filed with BaFin on or prior to the Effective Date,
the terms of the Offer Documents shall be consistent with the description of the
Offer in the Acquisition Agreement (except to the extent any inconsistencies
therewith are not materially adverse to the interests of the Arrangers or the
Lenders), unless the Majority Arrangers shall have consented to such
inconsistency (such consent not to be unreasonably withheld or delayed).

 

Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender. The occurrence of the Effective Date shall be
confirmed by a written notice from the Administrative Agent to the Company on
the Effective Date, and shall be conclusive evidence of the occurrence thereof.

 



 45 

 

 

 

4.02        Conditions to Borrowings on the Closing Date. The obligation of each
Lender to make Loans on the Closing Date is subject only to the satisfaction of
the following conditions precedent on or before the Availability End Date:

 

(a)            The Administrative Agent shall have received a Request for
Borrowing in accordance with the requirements hereof.

 

(b)           The Specified Representations shall be accurate in all material
respects as of the Closing Date; provided that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects as of such date.

 

(c)            On or prior to the Closing Date, the Arrangers shall have
received (a) audited consolidated balance sheets and related statements of
income and comprehensive income, shareholders’ equity and cash flows for the
Company for the three most recently completed fiscal years ended at least 60
days prior to the Closing Date and (b) unaudited consolidated balance sheets and
related statements of income, shareholders’ equity and cash flows for the
Company for each subsequent fiscal quarter (other than the fourth fiscal quarter
of a fiscal year) of the Company, subsequent to the last fiscal year for which
financial statements were prepared pursuant to the preceding clause (a) and
ended at least 45 days prior to the Closing Date. The Company’s filing of any
(a) required audited financial statements with respect to the Company on
Form 10-K or (b) required unaudited financial statements with respect to the
Company on Form 10-Q, in each case, will satisfy the requirements under clauses
(a) or (b), as applicable, of this paragraph. The Arrangers hereby acknowledge
that they have received (i) each of the financial statements for the fiscal
years ended December 31, 2017, December 31, 2018 and December 31, 2019, in each
case, described in clause (a) of the first sentence of this Section and (ii) the
financial statements for the fiscal quarter ended March 28, 2020, described in
clause (b) of the first sentence of this Section.

 

(d)           The Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Company confirming, as of the Closing Date, the
satisfaction (unless waived by the Required Lenders) of the conditions specified
in Section 4.02(b).

 

(e)            No amendment, modification, or waiver of any term of the
Acquisition Agreement or any condition to the Company’s obligation to consummate
the Acquisition thereunder or consent granted thereunder shall have been made or
granted by the Company without the prior written consent (which consent shall
not be unreasonably withheld, conditioned or delayed) of the Majority Arrangers
(other than any such amendment, modification or waiver or consent that is not
materially adverse to any interest of the Arrangers or the Lenders; it being
understood that (i) any increase in the Offer Consideration (as defined in the
Acquisition Agreement on the date hereof) (other than an increase composed
entirely of equity (or proceeds of equity)), (ii) any reduction in the Offer
Consideration (as defined in the Acquisition Agreement on the date hereof) of
more than 10%, (iii) any reduction in the Acceptance Threshold (as defined in
the Acquisition Agreement on the date hereof) to below a simple majority of
Target’s issued and outstanding ordinary share capital (geplaatst en uitstaand
gewoon kapitaal), excluding for the avoidance of doubt any Treasury Shares (as
defined in the Acquisition Agreement on the date hereof) which shall be not
tendered into the Offer, as of the End of the Acceptance Period or (iv) any
waiver of the Offer Condition (as defined in the Acquisition Agreement on the
date hereof) set forth in clause 4.1.1(i) of the Acquisition Agreement (other
than any such waiver that is not materially adverse to any interest of the
Arrangers or the Lenders), in each case, will require the consent of the
Majority Arrangers, which consent shall not be unreasonably withheld,
conditioned or delayed).

 



 46 

 

 

(f)            The terms of the Offer Documents shall be consistent with the
description of the Offer in the Acquisition Agreement (except to the extent any
inconsistencies therewith are not materially adverse to the interests of the
Arrangers or the Lenders), unless the Majority Arrangers shall have consented to
such inconsistency (such consent not to be unreasonably withheld, conditioned or
delayed).

 

(g)           The Lenders, the Administrative Agent and the Arrangers shall have
received all fees required to be paid on the Closing Date pursuant to the terms
hereof and the Fee Letter, and all expenses for which the Company is required to
reimburse the Lenders, the Administrative or the Arrangers in accordance with
the terms hereof and the Fee Letter, in each case to the extent invoiced at
least three days prior to the Closing Date (which amounts may be offset against
the proceeds of the Loans on the Closing Date).

 

(h)           Substantially concurrently with the initial funding of Loans on
the Closing Date, (i) the Company or one of its Subsidiaries shall have accepted
all outstanding equity interests that have validly tendered pursuant to the
Offer and shall have tendered payment for such equity interests in accordance
with the terms of the Acquisition Agreement or (ii)(x) the Administrative Agent
shall have received an officer’s certificate from the Company certifying that
the Company or one of its Subsidiaries shall accept all outstanding equity
interests that have validly tendered pursuant to the Offer and shall tender
payment for such equity interests in accordance with the terms of the
Acquisition Agreement, in each case, within one Business Day following the
Closing Date and (y) the Company shall have caused (or, in accordance with
Section 2.02(b), directed the Administrative Agent to cause) the proceeds of the
Loans to be deposited with the Settlement Agent pursuant to the terms of the
Offer Documents or shall have made such other arrangements reasonably
satisfactory to the Administrative Agent for the payment of the equity interests
that have validly tendered pursuant to the Offer.

 

(i)             The Effective Date shall have occurred or shall occur
substantially concurrently therewith.

 

Notwithstanding the foregoing or anything to the contrary provided herein,
Articles VI, VII, and VIII of this Agreement (and any remedies relating thereto)
shall not become effective until immediately after the making of the Loans on
the Closing Date (it being understood that the occurrence of an event on or
prior to the making of the Loans on the Closing Date that would otherwise
constitute an Event of Default may constitute an Event of Default immediately
after the making of the Loans on the Closing Date pursuant to the terms of
Article VIII, if continuing or uncured immediately after the Closing Date, but
subject to Section 4.04 hereof).

 

Without limiting the foregoing, the failure of any representation or warranty
(other than the representations specified in Section 4.02(b)) to be true and
correct at any time when made or deemed made will not constitute the failure of
a condition precedent to the obligations of each Lender to make the Loans on the
Closing Date.

 

4.03       Conditions to Subsequent Borrowings. The obligation of each Lender to
make any Loans on the Funding Date after Closing Date pursuant to Section 2.01
is subject only to the satisfaction of the following conditions precedent on or
before the date that is 120 days after the Closing Date:

 

(a)            The Administrative Agent shall have received a Request for
Borrowing in accordance with the requirements hereof.

 



 47 

 

 

(b)           The Specified Representations shall be accurate in all material
respects as of such Funding Date; provided that any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects as of such date.

 

(c)            The Administrative Agent shall have received a certificate signed
by a Responsible Officer of the Company confirming, as of the Funding Date, the
satisfaction (unless waived by the Required Lenders) of the conditions specified
in Section 4.03(b).

 

(d)            No amendment, modification, or waiver of any term of the
Acquisition Agreement or any condition to the Company’s obligation to consummate
the Acquisition thereunder or consent granted thereunder shall have been made or
granted by the Company without the prior written consent (which consent shall
not be unreasonably withheld, conditioned or delayed) of the Majority Arrangers
(other than any such amendment, modification or waiver or consent that is not
materially adverse to any interest of the Arrangers or the Lenders; it being
understood that (i) any increase in the Offer Consideration (as defined in the
Acquisition Agreement on the date hereof) (other than an increase composed
entirely of equity (or proceeds of equity)), (ii) any reduction in the Offer
Consideration (as defined in the Acquisition Agreement on the date hereof) of
more than 10%, (iii) any reduction in the Acceptance Threshold (as defined in
the Acquisition Agreement on the date hereof) to below a simple majority of
Target’s issued and outstanding ordinary share capital (geplaatst en uitstaand
gewoon kapitaal), excluding for the avoidance of doubt any Treasury Shares (as
defined in the Acquisition Agreement on the date hereof) which shall be not
tendered into the Offer, as of the End of the Acceptance Period or (iv) any
waiver of the Offer Condition (as defined in the Acquisition Agreement on the
date hereof) set forth in clause 4.1.1(i) of the Acquisition Agreement (other
than any such waiver that is not materially adverse to any interest of the
Arrangers or the Lenders), in each case, will require the consent of the
Majority Arrangers, which consent shall not be unreasonably withheld,
conditioned or delayed).

 

(e)            The Lenders, the Administrative Agent and the Arrangers shall
have received all fees required to be paid on such Funding Date pursuant to the
terms hereof, and all expenses for which the Company is required to reimburse
the Lenders, the Administrative or the Arrangers in accordance with the terms
hereof, in each case to the extent invoiced at least three days prior to such
Funding Date (which amounts may be offset against the proceeds of the Loans on
such Funding Date).

 

Without limiting the foregoing, the failure of any representation or warranty
(other than the representations specified in Section 4.03(b)) to be true and
correct at any time when made or deemed made will not constitute the failure of
a condition precedent to the obligations of each Lender to make the Loans on the
Funding Date.

 

4.04        Actions by Lenders During the Certain Funds Period. During the
Certain Funds Period and notwithstanding (i) that any representation made on
(A) the Effective Date, (B) any prior Funding Date or (C) the applicable Funding
Date (excluding, in the case of this clause (C), the Specified Representations
given as a condition to such Funding Date) was incorrect, (ii) any failure by
the Company to comply with the affirmative covenants, negative covenants or
financial covenants, (iii) the occurrence of any Default or Event of Default
under the Loan Documents, (iv) any provision to the contrary in any Loan
Document or otherwise or (v) that any condition to the occurrence of the
Effective Date or any prior Funding Date may subsequently be determined not to
have been satisfied, neither the Administrative Agent nor any Lender shall be
entitled to:

 

(a)             cancel any of its Commitments or accelerate the maturity of or
demand the repayment of any Loan;

 



 48 

 

 

(b)             rescind, terminate or cancel the Loan Documents or the
Commitments or exercise any similar right or remedy or make or enforce any claim
under the Loan Documents it may have to the extent to do so would prevent or
limit the making of Loans on a Funding Date;

 

(c)             refuse to participate in the making of its Loans on a Funding
Date unless the conditions expressly applicable to drawing thereof set forth in
Section 4.02 or Section 4.03, as applicable, have not been satisfied or waived;
or

 

(d)             exercise any right of set-off or counterclaim in respect of its
Loan to the extent to do so would prevent, limit or delay the making of its Loan
on a Funding Date;

 

provided that immediately after the expiration of the Certain Funds Period all
of the rights, remedies and entitlements of the Administrative Agent and the
Lender shall be available notwithstanding that such rights, remedies and
entitlements were not available prior to such time as a result of the foregoing.

 

ARTICLE V.

 

REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants to the Administrative Agent and the Lenders
as of the date hereof and as of each Funding Date (including, for the avoidance
of doubt, the Closing Date) that:

 

5.01       Existence, Qualification and Power. The Company and each Subsidiary
thereof (a) is duly organized or formed, validly existing and, as applicable, in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business and (ii) in the case of the Company only,
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, (c) has all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) in the case of the Company only, execute, deliver and perform its
obligations under the Loan Documents to which it is a party and (d) is duly
qualified and is licensed and, as applicable, in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, except in each
case referred to in clause (a), (b)(i), (c)(i) or (d), to the extent that
failure to do so would not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

 

5.02       Authorization; No Contravention. The execution, delivery and
performance by the Company of each Loan Document to which such Person is party,
have been duly authorized by all necessary corporate or other organizational
action, and do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation binding on such Person or its
assets, or (ii) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law in any material respect; except in
each case referred to in clause (b) or (c), to the extent that such conflict,
breach, contravention, Lien, payment or violation would not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

 

5.03       Governmental Authorization. No approval, consent, exemption,
authorization, or other material action by, or material notice to, or material
filing with (other than any SEC filing by the Company in compliance with the SEC
disclosure obligations), any Governmental Authority is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Company of this Agreement or any other Loan Document.

 



 49 

 

 

5.04       Binding Effect. This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by the Company. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
applicable Debtor Relief Laws and general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

5.05       Financial Statements; No Material Adverse Effect.

 

(a)            The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present in all material
respects the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby and
the Audited Financial Statements show, reflect or describe all material
indebtedness and other material contingent liabilities of the Company and its
Subsidiaries as of the date thereof, in each case, to the extent required to be
reflected thereon pursuant to GAAP, including liabilities for taxes, material
long-term commitments and Indebtedness other than those that are (A) not
material to the Company and its Subsidiaries as a whole or (B) are reflected in
the Company’s most recent report on Form 10-K and any subsequent reports on
Form 10-Q or Form 8-K filed with the SEC.

 

(b)            Since the date of the Audited Financial Statements, there has
been no event or circumstance, either individually or in the aggregate, that has
had or would reasonably be expected to have a Material Adverse Effect.

 

5.06       Litigation. Except as specifically disclosed in the Company’s or the
Target’s Annual Report on Form 10-K or Form 20-F, respectively, and any other
filings with the SEC or BaFin from time to time, there are no actions, suits,
proceedings, claims or disputes pending or, to the knowledge of the Company,
threatened, at law, in equity, in arbitration or before any Governmental
Authority, by or against the Company or any of its Subsidiaries or against any
of their properties or revenues that either individually or in the aggregate
would reasonably be expected to have a Material Adverse Effect.

 

5.07       Margin Regulations; Investment Company Act.

 

(a)            No part of the proceeds of any Loan will be used for any purpose
that violates the provisions of Regulation U or any of the other Regulations of
the FRB. If requested by any Lender or the Administrative Agent, the Company
will furnish to the Administrative Agent and each Lender a statement to the
forgoing effect in conformity with the requirements of FR Form G-3 or FR
Form U-1, as applicable, referred to in Regulation U.

 

(b)           The Company is not required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

5.08       Disclosure. No report, financial statement, certificate or other
information furnished by or on behalf of the Company to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished, and with respect to any of
the foregoing relating to the Target, to the best of the Company’s knowledge),
taken as a whole, contains, when furnished, any untrue statement of material
fact or omits, when furnished, to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to management projections or
guidance or forward looking statements, the Company represents only that such
information was prepared in good faith based upon assumptions believed by the
preparer thereof to be reasonable at the time, it being recognized by the
Lenders that such financial information as it relates to future events is not to
be viewed as fact and that actual results during the period or periods covered
by such financial information may differ from the projected results set forth
therein by a material amount.

 



 50 

 

 

5.09       Affected Financial Institutions. (a) The Company is not an EEA
Financial Institution.

 

5.10       Sanctions and Anti-Corruption.

 

(a)           The Company is not (i) currently the subject of any Sanctions or
(ii) located, organized or residing in any Designated Jurisdiction, if such
activity would be prohibited by Sanctions applicable to any Person organized in
the United States or the United Kingdom. No Company Related Party that is a
Subsidiary of the Company is listed on the Sanctioned Persons Lists and no
Company Related Party that is a director or senior officer of the Company or a
Company Related Party that is a Subsidiary of the Company is, to the best
knowledge of the Company, listed on the Sanctioned Persons Lists. The Company
has implemented and maintains in effect policies and procedures reasonably
designed to effectuate compliance by the Company and all Company Related Parties
with applicable Sanctions. No proceeds from any Loan has been or will be
directly or, to the knowledge of the Company, indirectly, used by the Company,
or loaned, contributed, provided or otherwise made available by the Company, to
fund any activity or business in any Designated Jurisdiction or to fund any
activity or business of or with any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, if such activity
would be prohibited by Sanctions applicable to any Person organized in the
United States or the United Kingdom.

 

(b)           The Company has implemented and maintains in effect policies and
procedures reasonably designed to effectuate compliance by the Company and all
Company Related Parties with applicable Anti-Corruption Laws. No proceeds from
any Loan has been or will be, directly or, to the knowledge of the Company,
indirectly, used by the Company, or loaned, contributed, provided or otherwise
made available by the Company to fund any activity or business in any manner
that will result in any violation by any Person (including any Lender, the
Arrangers or the Administrative Agent) of Anti-Corruption Laws.

 

ARTICLE VI.

 

AFFIRMATIVE COVENANTS

 

From and after the Closing Date (immediately after the Borrowing of Loans on
such date) and for so long as any Loan or other Obligation hereunder (other than
contingent indemnification obligations for which no claim has been made) shall
remain unpaid or unsatisfied, the Company shall, and shall (except in the case
of the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each
Subsidiary to:

 

6.01       Financial Statements. Deliver to the Administrative Agent (for
distribution to each Lender), in form and detail reasonably satisfactory to the
Administrative Agent and the Required Lenders:

 

(a)             as soon as available, but in any event within the filing
deadline applicable to the Company set forth in the SEC regulations promulgated
pursuant to Section 13 of the Exchange Act, after the end of each fiscal year of
the Company (commencing with the fiscal year ending after the Closing Date), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of a Registered Public Accounting Firm of nationally recognized
standing, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and applicable Securities Laws and shall
not be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit; and

 



 51 

 

 

(b)            as soon as available, but in any event within the filing deadline
applicable to the Company set forth in the SEC regulations promulgated pursuant
to Section 13 of the Exchange Act, after the end of each of the first three
fiscal quarters of each fiscal year of the Company (commencing with the first
fiscal quarter ending after the Closing Date), a consolidated balance sheet of
the Company and its Subsidiaries as at the end of such fiscal quarter, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such fiscal quarter and for the portion of the Company’s
fiscal year then ended, setting forth in each case in comparative form the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail, and
certified by a Responsible Officer of the Company as fairly presenting in all
material respects the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject to normal year-end audit adjustments and the absence of footnotes.

 

Notwithstanding anything to the contrary in this Section 6.01, the Company shall
not be required to deliver any financial statements to the Administrative Agent
with respect to any period for which it has timely filed its Form 10-K or
Form 10-Q, as the case may be, with the SEC; provided, that such Form 10-K or
Form 10-Q, as the case may be, is publicly available on the SEC’s website (or a
similar website) within the time periods required by this Section.

 

6.02       Certificates; Other Information. Deliver to the Administrative Agent
(for distribution to each Lender), in form and detail reasonably satisfactory to
the Administrative Agent and the Required Lenders:

 

(a)            concurrently with the delivery of the financial statements
referred to in Section 6.01(a), a certificate of a Responsible Officer of the
Company stating that such Responsible Officer has no knowledge of any Default
under the financial covenants set forth in Section 7.03 and Section 7.04 or, if
any such Default shall exist, stating the nature and status of such event;

 

(b)            concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and (b), a duly completed Compliance Certificate
signed by the chief executive officer, chief financial officer, treasurer,
assistant treasurer or controller of the Company;

 

(c)            promptly, and in any event within five Business Days after
receipt thereof by the Company or any Subsidiary thereof, copies of each notice
or other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation by such agency
regarding financial or other operational results of the Company or any
Subsidiary thereof; and

 

(d)            promptly, such additional information regarding the business,
financial or corporate affairs of the Company or any Subsidiary, or compliance
with the terms of the Loan Documents, or such additional information related to
the purchase of the Equity Securities of the Target in connection with the
consummation of the Acquisition as the Administrative Agent or any Lender may
from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or (b) may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Company posts such documents, or provides
a link thereto on the Company’s website on the Internet at the website address
listed on Schedule 10.02; or (ii) on which such documents are posted on the
Company’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent). Except
for such Compliance Certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.

 



 52 

 

 

The Company hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Company hereunder
(collectively, the “Company Materials”) by posting the Company Materials on Debt
Domain, IntraLinks or another similar electronic system (the “Platform”) and
(b) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Company
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities. The Company hereby agrees that (w) all Company
Materials that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (x) by marking
Company Materials “PUBLIC,” the Company shall be deemed to have authorized the
Administrative Agent, the Arrangers and the Lenders to treat such Company
Materials as not containing any material non-public information with respect to
the Company or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Company Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Company Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Company Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
Notwithstanding the foregoing, the Company shall be under no obligation to mark
any Company Materials “PUBLIC.”

 

6.03       Notices. Promptly, after a Responsible Officer of the Company obtains
knowledge thereof, notify the Administrative Agent:

 

(a)            of the occurrence of any Default;

 

(b)            of any matter that has resulted or would reasonably be expected
to result in a Material Adverse Effect;

 

(c)            of the occurrence of any ERISA Event or the institution of
proceedings or the taking of any other action by the PBGC or any Plan with
respect to the withdrawal from or the termination or insolvency of, any Plan
that, in any case, would reasonably be expected to have a Material Adverse
Effect; and

 

(d)            of any material change in accounting policies or financial
reporting practices by the Company or any Subsidiary.

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Company setting forth details of the occurrence
referred to therein and stating what action the Company has taken and proposes
to take with respect thereto. Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached and shall be provided to the
Administrative Agent for distribution to the Lenders.

 



 53 

 

 

6.04       Payment of Taxes. Pay and discharge as the same shall become due and
payable (subject to any applicable grace periods and tax extensions) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, except, in each case, (i) to the extent the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves, if any, in accordance with GAAP are being maintained by the
Company or such Subsidiary or (ii) where any failure thereof would not
reasonably be expected to result in a Material Adverse Effect.

 

6.05       Preservation of Existence, Etc. (a)  Preserve, renew and maintain in
full force and effect the legal existence and good standing (or equivalent
status) of the Company under the Laws of the jurisdiction of its organization
except in a transaction permitted by Section 7.02; and (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except, in each
case, to the extent that failure to do so would not reasonably be expected to
have a Material Adverse Effect.

 

6.06       Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or
(b) the failure to comply therewith, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

 

6.07       Use of Proceeds. Use the proceeds of the Loans to fund the purchase
of Equity Securities of the Target pursuant to the Acquisition Agreement and to
pay all or a portion of the costs incurred by the Company or any of its
Subsidiaries in connection therewith.

 

ARTICLE VII.

 

NEGATIVE COVENANTS

 

From and after the Closing Date (immediately after the Borrowing of Loans on
that date) and for so long as any Loan or other Obligation hereunder (other than
contingent indemnification obligations for which no claim has been made) shall
remain unpaid or unsatisfied, (i) with respect to Section 7.01, the Company
shall not, nor shall it permit any Subsidiary to, directly or indirectly and
(ii) with respect to Section 7.02, Section 7.03 and Section 7.04, the Company
shall not:

 

7.01       Liens. Create, incur, assume or suffer to exist any Lien upon any of
its property, assets or revenues (other than Liens on Margin Stock created,
incurred or assumed at a time when such Margin Stock constitutes Unrestricted
Margin Stock), whether now owned or hereafter acquired, other than the
following:

 

(a)            Liens pursuant to any Loan Document;

 

(b)            Liens (I) on the assets of the Company or any of its Subsidiaries
existing on the Effective Date or (II) on assets of the Target or any of the
Target’s Subsidiaries existing on the Closing Date (or, if the condition set
forth in Section 4.02(h)(ii) is satisfied on the Closing Date, the Business Day
following the Closing Date), and, in each case, any renewals, replacements or
extensions thereof; provided that (i) the property covered thereby is not
changed (other than any improvements thereto and proceeds thereof) and (ii) the
aggregate principal amount of Indebtedness secured thereby is not increased
above the commitment or limits as in effect on (in respect of Liens under clause
(I) above) the Effective Date or (in respect of Liens under clause (II) above)
the Closing Date except in an amount equal to the fees and expenses of such
renewal, replacement or extension;

 



 54 

 

 

(c)            Liens on property of the Company and its Subsidiaries not
reflected on the consolidated balance sheet of the Company and its Subsidiaries
that are limited to amounts that have been irrevocably deposited with a
financial institution;

 

(d)            Liens for Taxes not yet delinquent, that remain payable without
penalty, or which are being contested in good faith and by appropriate
proceedings diligently conducted, if adequate reserves with respect thereto are
maintained on the books of the applicable Person in accordance with GAAP;

 

(e)            carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
delinquent for a period of more than 60 days or which are being contested in
good faith and by appropriate proceedings diligently conducted;

 

(f)             pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

 

(g)            pledges or deposits to secure the performance of bids, trade
contracts (other than for borrowed money), leases, statutory obligations, surety
and appeal bonds, performance bonds and other obligations of a like nature
incurred in the ordinary course of business (including deposits to secure
letters of credit issued to secure any such obligation);

 

(h)            easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(i)              Liens securing judgments for the payment of money or securing
appeal or other surety bonds related to such judgments;

 

(j)             customary rights of setoff upon deposit accounts and securities
accounts of cash in favor of banks or other depository institutions and
securities intermediaries; provided that (i) such deposit account or securities
account is not a dedicated cash collateral account and is not subject to
restrictions against access by the Company or any of its Subsidiaries owning the
affected deposit account or other funds maintained with a creditor depository
institution in excess of those set forth by regulations promulgated by the FRB
or any foreign regulatory agency performing an equivalent function, and
(ii) such deposit account or securities account is not intended by the Company
or any of its Subsidiaries to provide collateral (other than such as is
ancillary to the establishment of such deposit account or securities account) to
the depository institution;

 

(k)            Liens arising under Cash Management Agreement pooling
arrangements;

 

(l)             any interest or title of a lessor under any lease entered into
by the Company or any of its Subsidiaries in the ordinary course of its business
and covering only the assets so leased;

 

(m)            Liens incurred pursuant to a Permitted Securitization on the
property and rights that are subject thereto;

 

(n)            licenses, operating leases or subleases permitted hereunder
granted to other Persons in the ordinary course of business not interfering in
any material respect with the business of the Company or any of its
Subsidiaries;

 



 55 

 

 

(o)            Liens arising from precautionary UCC financing statement filings
with respect to operating leases or consignment arrangements entered into by the
Company or any of its Subsidiaries in the ordinary course of business;

 

(p)            Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Company or any Subsidiary or becomes a
Subsidiary of the Company and the replacement, extension or renewal of such
Liens (or the Indebtedness secured thereby); provided that (i) such Liens were
not created in contemplation of such merger, consolidation or acquisition and do
not extend to any assets other than those of the Person (or any of its
Subsidiaries) so merged into or consolidated with the Company or such Subsidiary
or acquired by the Company or such Subsidiary and (ii) no such replacement,
extension or renewal of such Lien or the Indebtedness secured thereby may
(A) increase or change the assets secured by such Lien or (B) increase the
aggregate principal amount (or, as applicable, the committed amount) of
Indebtedness secured by such Lien (other than by an amount equal to the fees and
expenses of such replacement, extension or renewal);

 

(q)            Liens in favor of the Company or any of its Subsidiaries;

 

(r)            (i) Liens on fixed or capital assets (including real property) to
secure the payment of all or any part of the cost of acquisition, construction,
development or improvement of such assets, or to secure Indebtedness incurred to
provide funds for any such purpose; provided that (i) the commitment of the
creditor to extend the credit secured by any such Lien shall have been obtained
not later than 12 months after the completion of the acquisition, construction,
development or improvement of such assets, (ii) the Indebtedness secured by such
Lien does not exceed the cost of such acquisition, construction, development or
improvement of such assets (other than by an amount equal to any related
financing costs (including, but not limited to, the accrued interest and premium
and fees, if any, on the Indebtedness so secured)), and (iii) such Lien shall
not apply to any other property of the Company or any Subsidiary, except for
accessions and improvements to such fixed or capital assets covered by such Lien
and the proceeds and products thereof and (ii) the replacement, extension or
renewal of such Liens (or the Indebtedness secured thereby) provided that no
such replacement, extension or renewal of such Lien or the Indebtedness secured
thereby may (A) increase or change the assets secured by such Lien except as
would have been originally permitted to be secured by the Lien or Indebtedness
being replaced, extended or renewed pursuant to the preceding subclause (iii) or
(B) increase the aggregate principal amount (or, as applicable, the committed
amount) of Indebtedness secured by such Lien (other than by an amount equal to
the fees and expenses of such replacement, extension or renewal); and

 

(s)            other Liens securing Indebtedness in an aggregate principal
amount not to exceed, at the time of and after giving effect to the incurrence
of such Indebtedness, 10% of the book value of the Consolidated Total Tangible
Assets of the Company and its Subsidiaries; provided the Company and its
Subsidiaries shall be permitted to grant Liens securing Indebtedness in
aggregate principal amount in excess of such threshold in connection with the
replacement, extension or renewal of any such Indebtedness previously incurred
pursuant to this clause (s) so long as the aggregate principal amount of such
Indebtedness as so replaced, extended or renewed does not exceed the amount
outstanding immediately prior to such replacement, extension or renewal except
by an amount equal to the fees and expenses of such replacement, extension or
renewal.

 

7.02       Fundamental Changes. Merge, dissolve or liquidate into or consolidate
with another Person, or Dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to another Person, except that the Company may merge,
dissolve or liquidate into or consolidate with any other Person or Dispose of
all or substantially all of its assets to another Person provided that (i) the
surviving or acquiring entity is a Person organized under the laws of the United
States of America, any State thereof or the District of Columbia, (ii) the
surviving or acquiring person, if other than the Company, expressly assumes the
performance of the obligations of the Company under the Loan Documents pursuant
to an instrument executed and delivered to the Administrative Agent and
(iii) immediately after giving effect to such transaction, no Default shall
exist. Upon any consolidation by the Company with or merger, liquidation or
dissolution by the Company into any other Person or Disposition of all or
substantially all the assets to any other Person, the surviving or acquiring
Person shall succeed to, and be substituted for, and may exercise every right
and power of, the Company under this Agreement with the same effect as if such
surviving or acquiring Person had been named as the Company herein, and the
Company shall be released from all its obligations under the Loan Documents and
shall cease to be a party thereto. For the avoidance of doubt, this Section 7.02
(x) shall only apply to a merger or consolidation in which the Company is not
the surviving entity and (y) shall not apply to any Disposition among the
Company and any of its Subsidiaries.

 



 56 

 

 

7.03        Consolidated Net Leverage Ratio. Permit the Consolidated Net
Leverage Ratio as at the last day of any fiscal quarter of the Company
(commencing with the first full fiscal quarter completed after the Closing Date)
to be greater than 5.0 to 1.0 for the first two full consecutive fiscal quarters
ended on or after the Closing Date, with such ratio stepping down to 4.0 to 1.0
for the two immediately following fiscal quarters, and then stepping down to 3.5
to 1.0 for each fiscal quarter ended thereafter; provided that (x) at any time
after the definitive agreement for any Qualified Acquisition shall have been
executed (or, in the case of a Qualified Acquisition in the form of a tender
offer or similar transaction, after the offer shall have been launched) and
prior to the consummation of such Qualified Acquisition (or termination of the
definitive documentation in respect thereof (or such later date as such
Indebtedness ceases to constitute Acquisition Debt)), any Acquisition Debt (and
the proceeds of such Acquisition Debt) shall be excluded from the determination
of the Consolidated Net Leverage Ratio and (y) Indebtedness incurred by the
Company or any of its Subsidiaries in favor of Target or any of its Affiliates
in connection with the Acquisition pursuant to the terms of the Acquisition
Agreement shall not constitute Indebtedness for purposes of calculating the
maximum Consolidated Net Leverage Ratio. The following will apply at any time
the required Consolidated Net Leverage Ratio has stepped down to be 4.0 to 1.0
or less: at the Company’s election within 30 days of a Qualified Acquisition
being consummated, such ratio shall instead be 4.5 to 1.0 for the two
consecutive fiscal quarters ended immediately on or after the date such
Qualified Acquisition is consummated, after which such ratio shall step down to
4.0 to 1.0 for the next two consecutive fiscal quarters and then down to 3.5 to
1.0 thereafter. The step-up in the Consolidated Net Leverage Ratio described in
the immediately preceding sentence may occur multiple times over the life of
this Agreement, provided that the Consolidated Net Leverage Ratio test must step
back down to 3.5 to 1.0 and be tested for at least one fiscal quarter prior to
such ratio being permitted to step up based on a new Qualified Acquisition.

 

7.04       Consolidated Interest Coverage Ratio. Permit the Consolidated
Interest Coverage Ratio as at the last day of any fiscal quarter of the Company
(commencing with the first full fiscal quarter completed after the Closing Date)
to be less than 3.0 to 1.0; provided that (x) at any time after the definitive
agreement for any Qualified Acquisition shall have been executed (or, in the
case of a Qualified Acquisition in the form of a tender offer or similar
transaction, after the offer shall have been launched) and prior to the
consummation of such Qualified Acquisition (or termination of the definitive
documentation in respect thereof (or such later date as such Indebtedness ceases
to constitute Acquisition Debt)), any Acquisition Debt (and the proceeds of such
Acquisition Debt) shall be excluded from the determination of the Consolidated
Interest Coverage Ratio and (y) Indebtedness incurred by the Company or any of
its Subsidiaries in favor of Target or any of its Affiliates in connection with
the Acquisition pursuant to the terms of the Acquisition Agreement shall not
constitute Indebtedness for purposes of calculating the minimum Consolidated
Interest Coverage Ratio.

 



 57 

 

 

ARTICLE VIII.

 

EVENTS OF DEFAULT AND REMEDIES

 

8.01       Events of Default. From and after the Closing Date (immediately after
the initial Borrowing of Loans on that date), any of the following shall
constitute an “Event of Default” (it being understood that the occurrence of an
event on or prior to the making of the Loans on the Closing Date that would
otherwise constitute an Event of Default may constitute an Event of Default
immediately after the making of the Loans on the Closing Date pursuant to the
terms of Article VIII, if continuing or uncured immediately after the Closing
Date):

 

(a)            Non-Payment. The Company fails to pay (i) when and as required to
be paid herein, and in the currency required hereunder, any amount of principal
of any Loan or (ii) within five days after the same becomes due, any interest on
any Loan, any fee due hereunder, or any other amount payable hereunder or under
any other Loan Document; or

 

(b)            Specific Covenants. The Company fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03(a), 6.05 (with
respect to the existence of the Company), 6.07 or Article VII; or

 

(c)            Other Defaults. The Company fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of (i) a Responsible Officer of the
Company having knowledge of such Default or (ii) the receipt by the Company of
written notice from the Administrative Agent or any Lender of such Default; or

 

(d)            Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Company herein, in any other Loan Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made; or

 

(e)            Cross-Default. (i) The Company or any Material Subsidiary
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise and after any applicable grace
period) in respect of any Indebtedness (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) or Guarantee having an aggregate principal
amount (including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount (any such
Indebtedness or Guarantee, “Threshold Indebtedness”), or (B) fails to observe or
perform (after any applicable grace period) any other agreement or condition
relating to any Threshold Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto (other than in respect of the
Target’s Senior Loans and Senior Notes (each as defined in the Acquisition
Agreement as of the date hereof)), or any other event occurs, the effect of
which default or other event (other than (t) in the event that a lender under
the Existing Revolving Credit Agreement or any other revolving credit facility
becomes a “Defaulting Lender” (as defined therein), a prepayment or cash
collateralization by the Company of any unreallocated portion of such Defaulting
Lender’s outstanding swing line loans under the Existing Revolving Credit
Agreement or any other revolving credit facility, (u) any repurchase, repayment
or redemption or any offer to repurchase, prepay or redeem Indebtedness of any
Person acquired by the Company or any Subsidiary based on a change of control as
a result of the consummation of the acquisition, (v) the mandatory prepayment of
any bridge financing made with the proceeds of permanent financing or the
proceeds of asset sales or equity issuances, (w) any such default or event
arising solely out of the violation by the Company or any of its Subsidiaries of
any covenant in any way restricting the Company, or any such Subsidiary’s, right
or ability to sell, pledge or otherwise dispose of Unrestricted Margin Stock,
(x) any event requiring the repurchase, repayment or redemption (automatically
or otherwise) or an offer to repurchase, prepay or redeem any Threshold
Indebtedness, or the delivery of any notice with respect thereto, solely as a
result of the Company’s or any of its Subsidiaries’ failure to consummate a
merger or other acquisition contemplated to be funded in whole or in part with
the proceeds of such Threshold Indebtedness, (y) in respect of the Target’s
Senior Loans and Senior Notes (each as defined the Acquisition Agreement as of
the date hereof) or (z) for the avoidance of any doubt, any right (including any
prior right) of a holder or holders of any Threshold Indebtedness that is
convertible into Equity Securities to require the repurchase, repayment or
redemption of such Threshold Indebtedness on a predetermined date provided in
the documentation for such Threshold Indebtedness, or an offer to repurchase,
repay or redeem such Threshold Indebtedness on such date or the delivery of a
notice with respect thereto) is to cause, after the giving of notice if
required, such Threshold Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Threshold Indebtedness to become payable
or cash collateral in respect thereof to be demanded (other than as described in
clauses (t), (u), (v), (w), (x), (y) and (z) of this clause (B)); or (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from any event of default under such Swap Contract as
to which the Company or any Subsidiary is the Defaulting Party (as defined in
such Swap Contract) and the Swap Termination Value owed by the Company or such
Subsidiary as a result thereof is greater than the Threshold Amount; or

 



 58 

 

 

(f)            Insolvency Proceedings, Etc. The Company or any of its Material
Subsidiaries (other than any Material Subsidiary incorporated in Germany)
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or any Material Subsidiary incorporated in Germany files for any of
the reasons set out in Sections 17 through 19 (inclusive) of the German
Insolvenzordnung for insolvency (Antrag auf Eröffnung eines Insolvenzverfahrens)
or the board of directors of any such Material Subsidiary is required by law to
file for insolvency or the competent court takes any of the actions set out in
Section 21 of the German Insolvenzordnung or the competent court institutes
insolvency proceedings against any such Material Subsidiary (Eröffnung des
Insolvenzverfahrens); or

 

(g)            Inability to Pay Debts; Attachment. (i) The Company or any of its
Material Subsidiaries becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 60 days after its issue or levy; or

 

(h)            Judgments. There is entered against the Company or any Material
Subsidiary one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by either (i) independent third-party
insurance as to which the insurer does not dispute coverage or (ii) another
creditworthy (as reasonably determined by the Administrative Agent) indemnitor
that has been notified thereof and has acknowledged its indemnity obligations
with respect thereto) and there is a period of 60 consecutive days during which
a stay of enforcement of such judgment, by reason of a pending appeal or
otherwise, is not in effect or such judgment is not satisfied, vacated or
discharged; or

 



 59 

 

 

(i)             ERISA. (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or would reasonably be expected to
result in liability of the Company under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Company or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)             Invalidity of Loan Documents. The Company denies that it has any
or further liability or obligation under any Loan Document (other than as
expressly permitted or contemplated hereby or thereby), or purports to revoke,
terminate or rescind any Loan Document (other than as expressly permitted or
contemplated hereunder or thereunder); or

 

(k)            Change of Control. There occurs any Change of Control.

 

8.02       Remedies Upon Event of Default. Subject to Section 4.04, if any Event
of Default exists, the Administrative Agent shall, at the request of, or may,
with the consent of, the Required Lenders, take any or all of the following
actions:

 

(a)            declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Company; and

 

(b)            exercise on behalf of itself and the Lenders all rights and
remedies available to it or to the Lenders under the Loan Documents;

 

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Company under the Bankruptcy Code of the
United States, the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable without further act of the Administrative Agent or any Lender.
Notwithstanding anything to the contrary contained herein, in no event shall the
existence of a Default or Event of Default affect the Obligations of each Lender
to make Loans under Section 2.01 on any Funding Date if the conditions set forth
in Section 4.02 or Section 4.03, as applicable, are satisfied.

 

8.03       Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable), any amounts received on account of the Obligations shall, subject to
the provisions of Section 2.12, be applied by the Administrative Agent in the
following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders and amounts payable under Article III), ratably among them in proportion
to the respective amounts described in this clause Second payable to them;

 

 60 

 



 

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations arising under the Loan
Documents, ratably among the Lenders in proportion to the respective amounts
described in this clause Third payable to them;

 

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Company or as otherwise required by Law.

 

ARTICLE IX.

 

ADMINISTRATIVE AGENT

 

9.01       Appointment and Authority. Each of the Lenders hereby irrevocably
appoints JPMCB to act on its behalf as the Administrative Agent hereunder and
under the other Loan Documents and authorizes the Administrative Agent to take
such actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent and the Lenders,
and (except as expressly set forth in Section 9.06) the Company shall have no
rights as a third party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

 

9.02       Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Company or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

 

9.03       Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

 





 61 

 

 





(a)            shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default exists;

 

(b)            shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and

 

(c)            shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Company or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and non-appealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given in writing to the Administrative Agent
by the Company or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04       Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 



 62 

 

 

9.05       Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

9.06       Resignation of Administrative Agent.

 

(a)            The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date.

 

(b)            If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Company and such Person remove such Person as Administrative Agent and, in
consultation with the Company, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)            With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed) and (ii) except for any indemnity payments or other amounts then owed
to the retiring or removed Administrative Agent, all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender directly, until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent and other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

 



 63 

 



 

9.07       Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

9.08       No Other Duties, Etc. Anything herein to the contrary
notwithstanding, neither the Arrangers nor any of the other agents listed on the
cover page hereof shall have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

9.09       Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Company, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Company) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 2.07 and 10.04) allowed in such judicial
proceeding; and

 

(b)            to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.07 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 



 64 

 

 

9.10       ERISA Representations.

 

(a)            Each Lender (x) represents and warrants, as of the date such
Person became a Lender party hereto, to, and (y) covenants, from the date such
Person became a Lender party hereto to the date such Person ceases being a
Lender party hereto, for the benefit of, the Administrative Agent and the
Arrangers, and not, for the avoidance of doubt, to or for the benefit of the
Company, that at least one of the following is and will be true:

 

(i)            such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments, or this Agreement,

 

(ii)            the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement,

 

(iii)            (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loans, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments and this Agreement, or

 

(iv)            such other representation, warranty and covenant as may be
agreed in writing between the Administrative Agent, in its sole discretion, and
such Lender.

 

(b)            In addition, unless sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent and the Arrangers, and not, for the avoidance of doubt, to
or for the benefit of the Company that none of the Administrative Agent or any
Arranger is a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 



 65 

 

 

ARTICLE X.

 

MISCELLANEOUS

 

10.01       Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Company therefrom, shall be
effective unless in writing signed by the Required Lenders and the Company, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

 

(a)            waive any condition set forth in Section 4.01, Section 4.02 or
Section 4.03 without the written consent of each Lender;

 

(b)            extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)            postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees or other amounts due to the Lenders (or any of them) hereunder or
under any other Loan Document, or redenominate the currency of the Commitments
or Loans of any Lender (except as expressly set forth in this Agreement) without
the written consent of each Lender directly affected thereby;

 

(d)            [Intentionally Omitted];

 

(e)            reduce the principal of, or the rate of interest specified herein
on, any Loan or (subject to clause (ii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary to amend the definition of “Default Rate” or to waive any
obligation of the Company to pay interest at the Default Rate;

 

(f)            change Section 2.11 or Section 8.03 in a manner that would alter
the pro rata sharing and/or order of payments required thereby without the
written consent of each Lender;

 

(g)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;

 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; (ii) the Fee Letter may be amended,
or rights or privileges thereunder waived, in a writing executed only by the
parties thereto and (iii) this Section 10.01 shall not apply to any amendments
of the type described in Section 3.03. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

 



 66 

 



 

Notwithstanding the foregoing, the Administrative Agent, with the consent of the
Company, may amend, modify or supplement any Loan Document without the consent
of any Lender or the Required Lenders in order to correct or cure any error,
ambiguity, inconsistency or defect in any Loan Document.

 

10.02       Notices; Effectiveness; Electronic Communication.

 

(a)            Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) (below)), all notices and other communications
provided for herein shall be in writing and shall be delivered by hand or
overnight courier service, mailed by certified or registered mail or sent by
facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)            if to the Company or the Administrative Agent, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02; and

 

(ii)            if to any other Lender, to the address, facsimile number,
electronic mail address or telephone number specified in its Administrative
Questionnaire (including, as appropriate, notices delivered solely to the Person
designated by a Lender on its Administrative Questionnaire then in effect for
the delivery of notices that may contain material non-public information
relating to the Company).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)            Electronic Communications. Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication. The Administrative Agent or the
Company may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice, e-mail or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

 



 67 

 



 

(c)            The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE COMPANY MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE COMPANY
MATERIALS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY
WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY
ANY AGENT PARTY IN CONNECTION WITH THE COMPANY MATERIALS OR THE PLATFORM. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Company, any
Lender or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Company’s or the Administrative Agent’s transmission of Company Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to the Company, any Lender or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages).

 

(d)            Change of Address, Etc. Each of the Company and the
Administrative Agent, may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties
hereto. Each other Lender may change its address, facsimile or telephone number
for notices and other communications hereunder by notice to the Company or the
Administrative Agent. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Company
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Company or its securities for purposes of United States
Federal or state securities laws.

 

(e)            Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic or electronic Loan Notices) purportedly given by or on
behalf of the Company even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Company. All
telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

 

10.03       No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Administrative Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, remedy,
power or privilege. The rights, remedies, powers and privileges herein provided,
and provided under each other Loan Document, are cumulative and not exclusive of
any rights, remedies, powers and privileges provided by law.

 



 68 

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Company shall be vested exclusively in, and all
actions and proceedings at law in connection with such enforcement shall be
instituted and maintained exclusively by, the Administrative Agent in accordance
with Section 8.02 for the benefit of all the Lenders; provided, however, that
the foregoing shall not prohibit (a) the Administrative Agent from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as Administrative Agent) hereunder and under the other Loan Documents,
(b) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.11), or (c) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to the Company under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 8.02 and (ii) in addition to the matters set forth in clauses (b) and
(c) of the preceding proviso and subject to Section 2.11, any Lender may, with
the consent of the Required Lenders, enforce any rights and remedies available
to it and as authorized by the Required Lenders.

 

10.04       Expenses; Indemnity; Damage Waiver.

 

(a)            Costs and Expenses. The Company shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers and each Related Party of any of the foregoing Persons (including the
Attorney Costs of the Administrative Agent), in connection with the syndication
of the credit facilities provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), and (ii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the Attorney Costs of the
Administrative Agent and the Lenders) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section, or (B) in connection
with the Loans made hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans.

 



 69 

 

 

(b)            Indemnification by the Company. The Company shall indemnify and
hold harmless the Administrative Agent, the Arrangers and each other agent or
co-agent (if any) designated by the Arrangers, each Lender and its affiliates
and each partner, trustee, shareholder, director, officer, employee, advisor,
representative, agent, attorney and controlling person thereof (each such Person
being called an “Indemnitee”) from and against any and all actions, suits,
proceedings (including any investigations or inquiries), claims, losses,
damages, liabilities or expenses, joint or several, of any kind or nature
whatsoever that may be brought by the Company, any of its Subsidiaries, any of
their respective Affiliates or any other Person or entity and which may be
incurred by or asserted against or involve the Administrative Agent, the
Arrangers, any Lender or any other Indemnitee as a result of or arising out of
or in any way related to or resulting from the Acquisition, this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions or any related transaction contemplated hereby or
thereby or any Loan or the use or proposed use of the proceeds therefrom and,
upon demand, to pay and reimburse the Administrative Agent, the Arrangers, each
Lender and each other Indemnitee for any reasonable, documented out-of-pocket
legal or other expenses incurred in connection with investigating, defending or
preparing to defend any such action, suit, proceeding (including any inquiry or
investigation) or claim (including, without limitation, in connection with the
enforcement of the indemnification obligations set forth herein) (whether or not
the Administrative Agent, the Arrangers, any Lender or any other Indemnitee is a
party to any action, suit, proceeding or claim out of which any such expenses
arise); provided that (x) the Company’s obligation to reimburse any Indemnitee
for legal expenses shall be limited to the fees, charges, and disbursements of
one counsel for any Indemnitee (and, if reasonably necessary, of one regulatory
counsel and one local counsel in any relevant jurisdiction) and, solely in the
case of an actual or potential conflict of interest of which the Company is
notified in writing, of one additional counsel (and if reasonably necessary, of
one regulatory counsel and one local counsel in any relevant jurisdiction) to
each affected Indemnitee, (y) the Company will not have to indemnify any
Indemnitee against any claim, loss, damage, liability or expense to the extent
the same resulted from (i) the gross negligence or willful misconduct of such
Indemnitee or any of such Indemnitee’s Related Parties, (ii) a material breach
by such Indemnitee or any of its Related Parties of its express obligations
hereunder or under any other Loan Document (in each case of clauses (i) and
(ii), to the extent determined by a court of competent jurisdiction in a final
and nonappealable judgment in any claim, litigation or proceeding brought by the
Company) or (iii) disputes solely among or between Indemnitees not relating to
any acts or omissions by the Company or its Subsidiaries (other than disputes
against the Administrative Agent or the Arrangers (in each case, acting in its
capacity as such)) and (z) each Indemnitee will repay to the Company any such
reimbursement to the extent that it is determined that such Indemnitee is not
entitled to indemnification by virtue of clause(y). Notwithstanding any other
provision of this Agreement, none of the Administrative Agent, the Arrangers,
any Lender or any other Indemnitee will be responsible or liable to the Company
or any other person or entity for damages arising from the use by others of any
information or other materials obtained through internet, electronic,
telecommunications or other information transmission systems except to the
extent that such damages resulted from (A) the gross negligence or willful
misconduct of the respective Indemnitee or any of its Related Parties or (B) a
material breach by such Indemnitee or any of its Related Parties of its express
obligations under this Agreement (in each case, to the extent determined by a
court of competent jurisdiction in a final and non-appealable judgment in any
claim, litigation or proceeding brought by the Company).

 

Promptly after receipt by any Indemnitee of notice of the commencement of any
such action, suit, proceeding or claim, such Indemnitee will notify the Company
in writing of the commencement thereof; provided that the omission by any
Indemnitee to so notify the Company will not relieve the Company of any
liability hereunder except to the extent the Company has been materially
prejudiced by such failure. The Company shall have the right to assume the
defense or control the settlement of any such claim or action and to select
counsel with respect thereto, which counsel shall be subject to the approval of
the Arrangers (such approval not to be unreasonably withheld, conditioned or
delayed), provided that the Company shall not consent to any settlement of or to
the entry of any judgment with respect to any such claim or action except in
accordance with the provisions of the next succeeding paragraph. Notwithstanding
the Company’s right to appoint counsel to represent such Indemnitee in an
action, such Indemnitee shall have the right to employ separate counsel at the
Company’s expense (subject to the limitations in the preceding paragraph) and to
participate in the defense of any such claim or action as to it with the consent
of the Company (such consent not to be unreasonably withheld or delayed) if
(i) the use of counsel chosen by the Company to represent such Indemnitee would
present such counsel with an actual or potential conflict of interest or the
Arrangers reasonably determines that there are defenses available to it which
are in addition to or different from the defenses available to the Company or
(ii) the Company shall not have employed counsel satisfactory to such Indemnitee
to represent such Indemnitee within a reasonable time after notice of the
commencement of such action, suit, proceeding or claim. Notwithstanding the
foregoing, any Indemnitee shall have the right to settle any such claim or
action without the consent of the Company; provided that the Company shall have
no liability for any settlement entered into without its consent.

 



 70 

 

 

The Company will not, without the subject Indemnitee’s written consent, such
consent not to be unreasonably withheld, conditioned or delayed, settle,
compromise, consent to the entry of any judgment in or otherwise seek to
terminate any claim, action or proceeding in respect of which indemnity may be
sought hereunder, whether or not any Indemnitee is an actual or potential party
thereto, unless such settlement, compromise, consent or termination (i) includes
an unconditional release of each Indemnitee from any liabilities arising out of
such claim, action or proceeding and (ii) does not include any statement as to
or any admission of fault, culpability, wrongdoing or a failure to act by or on
behalf of any Indemnitee. The indemnity and reimbursement obligations of the
Company under this Section 10.04(b) will be binding upon and inure to the
benefit of any successors, assigns, heirs and personal representatives of the
Company and any Indemnitee.

 

(c)            Reimbursement by Lenders. To the extent that the Company for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s pro rata share (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought based on each Lender’s share of the Total Credit Exposure at such time)
of such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender), such payment to be made severally among them based on
such Lenders’ Applicable Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity. The obligations of the
Lenders under this subsection (c) are subject to the provisions of
Section 2.10(d).

 

(d)            Waiver of Consequential Damages, Etc. Neither the Administrative
Agent, the Lenders nor any other Indemnitee will be responsible or liable to the
Company or any other person or entity for any indirect, special, punitive or
consequential damages which may be alleged as a result of this Agreement, any
Loan Document or the Transactions. The Company will not be responsible to the
Arrangers or any other Indemnitee or any other person or entity for any
indirect, special, punitive or consequential damages which may be alleged as a
result of this Agreement, any Loan Document or the Transactions; provided, that
the Company’s indemnity and reimbursement obligations under
Section 10.04(b) shall not be limited by this sentence. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby other than for direct or actual damages resulting from the gross
negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.

 

(e)            Payments. All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.

 

(f)            Survival. The agreements in this Section and the indemnity
provisions of Section 10.02(e) shall survive the resignation of the
Administrative Agent, the replacement of any Lender, the termination of the
Aggregate Commitments, the repayment, satisfaction or discharge of all the other
Obligations and the termination of this Agreement.

 



 71 

 

 

10.05       Payments Set Aside. To the extent that any payment by or on behalf
of the Company is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery (unless prohibited by
applicable Law), the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the applicable Overnight
Bank Funding Rate from time to time in effect, in the applicable currency of
such recovery or payment. The obligations of the Lenders under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

 

10.06       Successors and Assigns.

 

(a)            Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that (other
than in accordance with Section 7.02 hereof) the Company may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

(b)            Assignments by Lenders. Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans; provided
that any such assignment shall be subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)            in the case of an assignment of the entire remaining amount of
the assigning Lender’s Commitment and the Loans at the time owing to it or, in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

 

(B)            in any case not described in subsection (b)(i)(A) of this
Section, the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of such Trade
Date, shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default exists, the Company otherwise consents (each
such consent not to be unreasonably withheld or delayed); provided, however,
that concurrent assignments to members of an Assignee Group and concurrent
assignments from members of an Assignee Group to a single assignee (or to an
assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 



 72 

 

 

(ii)            [Intentionally Omitted.]

 

(iii)            Required Consents. No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this
Section and, in addition:

 

(A)            the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) solely with respect to any
assignment made at any time after the Zero Commitment Date, an Event of Default
under Section 8.01(a) or (solely with respect to the Company) (f) or (g) exists
at the time of such assignment or (2) such assignment is to an existing Lender
or an Affiliate of an existing Lender after the Closing Date; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; and

 

(B)            the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to any
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

 

(iv)            Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and any tax forms required
by Section 3.01(f).

 

(v)            No Assignment to Certain Persons. No such assignment shall be
made (A) to the Company or any of the Company’s Affiliates or Subsidiaries,
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), (C) to a natural Person (or a holding company,
investment vehicle or trust for, or owned and operated by or for the primary
benefit of natural Person) or (D) to any Person that, through its Lending
Offices, is not capable of lending to the Company without the imposition of any
additional Indemnified Taxes.

 

(vi)            Certain Additional Payments. In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent or any Lender hereunder (and interest accrued thereon)
and (y) acquire (and fund as appropriate) its full pro rata share of all Loans.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 



 73 

 

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Upon request, the Company (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

 

(c)            Register. The Administrative Agent, acting solely for this
purpose as an agent of the Company (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error, and the Company, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

 

(d)            Participations. Any Lender may at any time, without the consent
of, or notice to, the Company or the Administrative Agent, sell participations
to any Person (other than a natural Person (or a holding company, investment
vehicle or trust for, or owned and operated by or for the primary benefit of
natural Person), a Defaulting Lender or the Company or any of the Company’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Company, the Administrative Agent
and the Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 10.04 without regard to the existence of any participation.

 



 74 

 

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.01 that affects such Participant. Subject to subsection (e) of this
Section, the Company agrees that each Participant, shall be entitled, through
the applicable Lender, to the benefits of Sections 3.01, 3.04 and 3.05 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. Each Lender that sells a
participation agrees, at the Company’s request and expense, to use reasonable
efforts to cooperate with the Company to effectuate the provisions of
Section 3.06 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.11 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Company,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or successor provisions. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)            Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Sections 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant. Without limiting the foregoing, a
Participant shall not be entitled to the benefits of Section 3.01 unless the
Company is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Company, to comply with
Section 3.01(f) as though it were a Lender.

 

(f)            Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note(s), if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or any other central banking authority; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 



 75 

 

 

10.07       Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and the Lenders agrees on its own behalf and on behalf of
its Affiliates to keep confidential all non-public Information (as defined
below) provided to it by the Company or any of its Subsidiaries pursuant to or
in connection with this Agreement; provided that nothing herein shall prevent
the Administrative Agent or any Lender from disclosing any such Information
(a) to its Affiliates and to its Related Parties (so long as each such Person
has been informed of the confidential nature of such Information and instructed
to keep such Information confidential) solely for the purposes of, or otherwise
in connection with, this Agreement, the other Loan Documents and the
transactions contemplated hereby and thereby, (b) subject to an express
agreement to maintain the confidentiality of such Information in compliance with
the provisions of this Section 10.07, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights and
obligations under this Agreement) or (ii) any actual or prospective direct or
indirect counterparty to any Swap Contract (or any professional advisor to such
counterparty), (c) to its employees, directors, agents, attorneys, accountants
and other professional advisors or those of any of its Affiliates, or of any
Affiliate of any Lender, in each case who have a need to know such Information
in accordance with customary business practices (it being understood that the
person to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (d) upon the request or demand of any governmental or regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (e) in response to any order of any
court or other governmental or regulatory authority (including by subpoena or
similar legal process) or as may otherwise be required pursuant to any
requirement of Law, (f) if required to do so in connection with any litigation
or similar proceeding, (g) that has been publicly disclosed, other than as a
result of a disclosure by the Administrative Agent or any Lender or any of their
respective employees, directors, agents, attorneys, accountants and other
professional advisors or those of any of their respective affiliates, in
violation of this paragraph, (h) upon the request of any rating agency when
required by it, (i) upon the request of the CUSIP Service Bureau or any similar
organization, (j) in connection with the exercise of any remedy hereunder or
under any of the Loan Documents or any action or proceeding (including the
preparation of any defense) relating to this Agreement, any other Loan Document
or any transaction or matter related thereto, or the enforcement of rights
hereunder or thereunder, (k) to any other party hereto, (l) other service
providers solely in connection with the Transactions (provided that such
information shall be provided on a confidential basis) or (m) with the consent
of the Company. The Administrative Agent or any Lender shall, prior to any
disclosure under clause (d), (e), (f), (h) or (i) above to (x) any governmental
or regulatory authority that does not have supervisory, regulatory or other
similar authority with respect to the Administrative Agent or such Lender and
that is seeking such disclosure solely in connection with an investigation,
litigation or other proceeding that does not otherwise involve the
Administrative Agent or such Lender or (y) any other person that is not a
governmental or regulatory authority, notify the Company of any request for the
disclosure of any such non-public Information so as to provide the Company with
the reasonable opportunity to obtain a protective order or other comparable
relief; provided that no such notification will be required if the
Administrative Agent or such Lender (or their respective counsel) reasonably
determines that such notification would be prohibited by applicable Law or court
order. None of the Administrative Agent or any Lender will make available to the
Company or any of its Affiliates confidential Information that they have
obtained or may obtain from any other customer. The Administrative Agent and
each Lender are permitted to access, use and share with any of their respective
bank or non-bank Affiliates, agents, advisors (legal or otherwise) or
representatives any Information concerning the Company or any of its Affiliates
that is or may come into the possession of the Administrative Agent, any Lender
or any of such Affiliates; provided that, in each case, such Information shall
be used solely in connection with this Agreement, the other Loan Documents and
the transactions contemplated hereby and thereby.

 

For purposes of this Section, “Information” means all information received from
the Company or any Subsidiary relating to the Company or any Subsidiary or any
of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by the Company or any Subsidiary. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Company
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.

 

Notwithstanding anything to the contrary herein, each of the Administrative
Agent and the Lenders acknowledges that some or all of the Information as
defined in this Section 10.07 is or may be price sensitive information and that
the use of such Information may be regulated or prohibited by applicable
legislation including securities laws relating to insider trading (under the
German Securities Trading Act (Wertpapierhandelsgesetz – wphg) or otherwise) and
each of the Administrative Agent and the Lenders undertakes not to use any
Information for any unlawful purpose.

 



 76 

 



 

10.08      Right of Setoff. If an Event of Default exists, each Lender and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Company against any and all of the obligations of
the Company now or hereafter existing under this Agreement or any other Loan
Document to such Lender or their respective Affiliates, irrespective of whether
or not such Lender, or Affiliate shall have made any demand under this Agreement
or any other Loan Document and although such obligations of the Company may be
contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender different from the branch, office or Affiliate holding such deposit or
obligated on such indebtedness; provided, that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.12 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have. Each Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.09      Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g. “pdf” or “tif”) shall be effective as delivery of
a manually executed counterpart of this Agreement.

 



 77 

 

 

10.11      Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof and the making of
any Borrowing. Such representations and warranties have been or will be relied
upon by the Administrative Agent and each Lender, regardless of any
investigation made by the Administrative Agent or any Lender or on their behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default at the time of any Borrowing.

 

10.12      Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, then such
provisions shall be deemed to be in effect only to the extent not so limited.

 

10.13      Replacement of Lenders. If the Company is entitled to replace a
Lender pursuant to Section 3.06, if any Lender is a Defaulting Lender, if the
obligation of any Lender to make or continue Eurocurrency Rate Loans is
suspended pursuant to Section 3.02, if any Lender is a Non-Consenting Lender or
if any other circumstance exists hereunder that gives the Company the right to
replace a Lender as a party hereto, then the Company may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 10.06), all of its interests, rights (other than its existing rights to
payments pursuant to Sections 3.01 and 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided that:

 

(a)           the Company shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06(b);

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Company;

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           in the event such Lender is a Non-Consenting Lender, each assignee
shall consent, at the time of such assignment, to each matter in respect of
which such Lender was a Non-Consenting Lender and the Company also requires each
other Lender that is a Non-Consenting Lender to assign its Loans and
Commitments; and

 

(e)           such assignment does not conflict with applicable Laws.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto and promptly after notice to such Lender of the Company’s intent
to replace such Lender, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 



 78 

 

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)            GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK;
PROVIDED THAT THE INTERPRETATION OF WHETHER THE COMPANY OR ONE OF ITS
SUBSIDIARIES SHALL HAVE ACCEPTED ALL OUTSTANDING EQUITY INTERESTS THAT HAVE
VALIDLY TENDERED PURSUANT TO THE OFFER AND SHALL HAVE TENDERED PAYMENT FOR SUCH
EQUITY INTERESTS IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE APPLICABLE LAWS GOVERNING
THE ACQUISITION AGREEMENT.

 

(b)           SUBMISSION TO JURISDICTION. THE COMPANY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY
FORUM OTHER THAN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK SITTING IN THE BOROUGH OF MANHATTAN (OR IF SUCH COURT LACKS SUBJECT
MATTER JURISDICTION, THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN THE
BOROUGH OF MANHATTAN), AND ANY APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF
SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION
OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT, PROVIDED,
HOWEVER, THAT THE INTERPRETATION OF WHETHER THE COMPANY OR ONE OF ITS
SUBSIDIARIES SHALL HAVE ACCEPTED ALL OUTSTANDING EQUITY INTERESTS THAT HAVE
VALIDLY TENDERED PURSUANT TO THE OFFER AND SHALL HAVE TENDERED PAYMENT FOR SUCH
EQUITY INTERESTS IN ACCORDANCE WITH THE TERMS OF THE ACQUISITION AGREEMENT SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE APPLICABLE LAWS GOVERNING
THE ACQUISITION AGREEMENT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL
JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT
SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE COMPANY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 



 79 

 

 

(c)           WAIVER OF VENUE. THE COMPANY IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.15      Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.16      No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Company acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers and the Lenders
are arm’s-length commercial transactions between the Company and its Affiliates,
on the one hand, and the Administrative Agent, the Arrangers and the Lenders, on
the other hand, (B) the Company has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Company is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Company or any of its respective
Affiliates, or any other Person and (B) neither the Administrative Agent, the
Arrangers nor any Lender has any obligation to the Company or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Company and its Affiliates, and
neither the Administrative Agent, the Arrangers nor any Lender has any
obligation to disclose any of such interests to the Company or any of its
Affiliates. To the fullest extent permitted by law, the Company hereby waives
and releases any claims that it may have against the Administrative Agent, the
Arrangers or any Lender with respect to any breach or alleged breach of agency
or fiduciary duty in connection with any aspect of any transaction contemplated
hereby.

 



 80 

 

 

10.17      Electronic Execution of Assignments and Certain Other Documents. The
words “delivery,” “execute,” “execution,” “signed,” “signature,” and words of
like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary neither the Administrative Agent nor any Lender is under
any obligation to agree to accept electronic signatures in any form or in any
format unless expressly agreed to by the Administrative Agent or such Lender
pursuant to procedures approved by it and provided further without limiting the
foregoing, upon the request of any party, any electronic signature shall be
promptly followed by such manually executed counterpart.

 

10.18      USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Company that pursuant to the requirements of
the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Company, which information includes the name and address of the
Company and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Company in accordance with the Act. The
Company shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Act. Each reference to the “Company” in this
Section 10.18 shall also include any successor pursuant to Section 7.02.

 

10.19      Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Company
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Lender,
as the case may be, of any sum adjudged to be so due in the Judgment Currency,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Company in
the Agreement Currency, the Company agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Company (or to any other Person who may be entitled thereto under applicable
law).

 



 81 

 

 

10.20      Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Affected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of the
applicable Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by the
applicable Resolution Authority to any such liabilities arising hereunder which
may be payable to it by any party hereto that is an Affected Financial
Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)         a reduction in full or in part or cancellation of any such
liability;

 

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of the applicable Resolution
Authority.

 

[Signature Pages Follow]

 



 82 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  THERMO FISHER SCIENTIFIC INC.         By: /s/ Anthony H.
Smith                                                        Name: Anthony H.
Smith   Title: Vice President of Tax & Treasury and Treasurer

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

 

 

  JPMORGAN CHASE BANK, N.A.,   as Administrative Agent and as a Lender     By:
/s/ Stephen Lescher   Name: Stephen Lescher   Title: Vice President

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  MORGAN STANLEY SENIOR FUNDING, INC.,    as a Lender     By: /s/ Anish Shah  
Name: Anish Shah   Title: Authorized Signatory

 

  MORGAN STANLEY BANK, N.A.,   as a Lender     By: /s/ Anish Shah   Name: Anish
Shah   Title: Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  BANK OF AMERICA, N.A.,   as a Lender     By: /s/ Joseph L. Corah   Name: 
Joseph L. Corah   Title: Director

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  HSBC Bank Plc,    as a Lender     By: /s/ Giovanna Padua   Name: Giovanna
Padua   Title: Director

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  MIZUHO BANK, LTD.,    as a Lender     By:  /s/ Tracy Rahn   Name: Tracy Rahn  
Title: Executive Director

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  DEUTSCHE BANK AG NEW YORK BRANCH,    as a Lender     By: /s/ Ming K. Chu  
Name: Ming K. Chu             ming.k.chu@db.com   Title:
Director                     +1-212-250-5451

 

  By: /s/ Annie Chung   Name: Annie Chung            annie.chung@db.com   Title:
Director                     +1-212-250-6375

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  U.S. Bank National Association,    as a Lender     By: /s/ Maria Massimino  
Name: Maria Massimino   Title: Vice President

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  BNP Paribas,    as a Lender     By:  /s/ Brendan Heneghan   Name:  Brendan
Heneghan   Title: Director

 

  By:  /s/ Karim Remtoula   Name:  Karim Remtoula   Title: Vice President

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  Citibank, N.A.,    as a Lender     By: /s/ Pranjal Gambhir   Name:  Pranjal
Gambhir   Title: Vice-President

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  CREDIT SUISSE AG, Cayman Islands Branch,    as a Lender     By: /s/ Lingzi
Huang   Name: Lingzi Huang   Title: Authorized Signatory     By: /s/ Emerson
Almeida   Name:  Emerson Almeida   Title:  Authorized Signatory

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  MUFG Bank Ltd.,    as a Lender     By: /s/ David Meisner   Name:  David
Meisner   Title: Vice President

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  Sumitomo Mitsui Banking Corporation,    as a Lender     By: /s/ Michael
Maguire   Name: Michael Maguire   Title: Managing Director

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  THE BANK OF NOVA SCOTIA,    as a Lender     By:  /s/ Arjun Talwalkar   Name: 
Arjun Talwalkar   Title:  Director

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  ING Bank N.V., Dublin Branch,   as a Lender     By:  /s/ Barry Fehily   Name: 
Barry Fehily   Title: Managing Director     By:  /s/ Sean Hassett   Name: Sean
Hassett   Title: Director

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  KeyBank National Association,    as a Lender     By: /s/ Jason A. Nichols  
Name: Jason A. Nichols   Title: Vice President

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  Wells Fargo Bank, N.A.,    as a Lender     By: /s/ Andrea S Chen   Name:
Andrea S Chen   Title: Managing Director

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

  Nordea Bank Abp, New York Branch,   as a Lender     By: /s/ Leena Parker  
Name: Leena Parker   Title: Senior Vice President     By: /s/ Ola Anderssen  
Name: Ola Anderssen   Title: First Vice President

 

[Signature Page to Term Loan Credit Agreement]

 





 

 

 

 

EXHIBIT A

 

[FORM OF]

LOAN NOTICE

 

Date: ___________, _____

 

To:          JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Credit Agreement, dated as of
June 5, 2020 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Thermo Fisher Scientific Inc., a Delaware
corporation (the “Company”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

 

The Company hereby requests, on behalf of itself or (select one):

 

¨ A Borrowing of Loans

¨ A conversion or continuation of Eurocurrency Rate Loans

 

On ______________________________ (a Business Day).

 

In the principal amount of $ ___________________.

 

Type and Class of Loans: ___________________.

 

With an Interest Period of ___ months (if applicable).

 

THERMO FISHER SCIENTIFIC INC.

 

By:     Name:     Title:    

 

A-1
Form of Loan Notice





 

 

EXHIBIT B

 

[FORM OF]

NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
_____________________ or its registered assigns (the “Lender”), in accordance
with the provisions of the Agreement (as hereinafter defined), the principal
amount of each Loan from time to time made by the Lender to the Borrower under
that certain Term Loan Credit Agreement, dated as of June 5, 2020 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among Thermo Fisher Scientific Inc., a Delaware corporation (the
“Company”), the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement. All payments
of principal and interest shall be made to the Administrative Agent for the
account of the Lender in the currency required by the Agreement in Same Day
Funds at the Administrative Agent’s Office. If any amount is not paid in full
when due hereunder, such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein. Upon the occurrence and continuation of one or more
of the Events of Default specified in the Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Note and endorse thereon the date, amount, currency and maturity of its Loans
and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

[Remainder of Page Intentionally Blank]

 

B-1

Form of Note





 

 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

 

THERMO FISHER SCIENTIFIC INC.

 

By:     Name:     Title:    

 

B-2

Form of Note





 

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date Amount of
Loan Made Class of
Loan End of
Interest
Period (if
applicable) Amount of
Principal or
Interest
Paid This
Date Outstanding
Principal
Balance This
Date Notation
Made By                                                                        
                                                                               
               

 

B-3

Form of Note





 

 

EXHIBIT C

 

[FORM OF]

COMPLIANCE CERTIFICATE

 

Financial Statement Date: __________, ____

 

To:          JPMorgan Chase Bank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Credit Agreement, dated as of
June 5, 2020 (as amended, restated, extended, supplemented or otherwise modified
in writing from time to time, the “Agreement;” the terms defined therein being
used herein as therein defined), among Thermo Fisher Scientific Inc., a Delaware
corporation (the “Company”), the Lenders from time to time party thereto and
JPMorgan Chase Bank, N.A., as Administrative Agent.

 

The undersigned [chief executive officer] [chief financial officer] [treasurer]
[assistant treasurer] [controller] of the Company hereby certifies as of the
date hereof in his/her capacity as such (and not in his/her individual capacity)
that he/she is the _______________________________ of the Company, and that, as
such, he/she is authorized to execute and deliver this Compliance Certificate to
the Administrative Agent on the behalf of the Company, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.            [Attached hereto as Schedule 1 are the year-end audited financial
statements required to be delivered by Section 6.01(a) of the Agreement for the
fiscal year of the Company ended as of the above date, together with the report
and opinion of a Registered Public Accounting Firm of nationally recognized
standing required by such section][The Company has timely filed its Form 10-K
with the SEC]; and

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.            [Attached hereto as Schedule 1 are the unaudited financial
statements required to be delivered by Section 6.01(b) of the Agreement for the
fiscal quarter of the Company ended as of the above date][The Company has timely
filed its Form 10-Q with the SEC]. Such financial statements fairly present in
all material respects the financial condition, results of operations,
shareholders’ equity and cash flows of the Company and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject to normal
year-end audit adjustments and the absence of footnotes; and

 

[select one:]

 

to the best knowledge of the undersigned, as of the date of this Compliance
Certificate , no Default exists, ][except as set forth below]

 

2.            The financial covenant analyses and information set forth on
Schedule [2][1] attached hereto are true and accurate on and as of the date of
this Compliance Certificate.

 

C-1
Form of Compliance Certificate





 

 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of _____________________, _____________.

 

THERMO FISHER SCIENTIFIC INC.

 

By:     Name:     Title:    

 

C-2
Form of Compliance Certificate





 

 

For the Quarter/Year ended __________________ (“Statement Date”)

 

SCHEDULE [2][1]

 

to the Compliance Certificate

 

($ in 000’s)

 

Consolidated EBITDA for four fiscal quarters ending on above date (the “Subject
Period”)

 

(in accordance with the definition of Consolidated EBITDA as set forth in the
Agreement)

 

Consolidated
EBITDA Quarter
Ended Quarter
Ended Quarter
Ended Quarter
Ended Twelve Months
Ended

Consolidated Net Income

 

         

+ income tax expense

 

         

+ interest expense, amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness (including the Loans)

 

         

+ depreciation and amortization expense

 

         

+ amortization of intangibles and organization costs

 

         

+ extraordinary, unusual or non-recurring non-cash expenses or losses
(including, whether or not otherwise includable as a separate item in the
statement of Consolidated Net Income for the Subject Period, non-cash losses on
sales of assets outside of the ordinary course of business)

 

         

+ any extraordinary, unusual or non-recurring cash expenses or losses to the
extent they do not exceed, in the aggregate, $75,000,000 during the Subject
Period

 

         

 

C-3

Form of Compliance Certificate





 

 

+ stock-based compensation expense

 

         

+ non-recurring cash charges incurred in the four consecutive fiscal quarter
period commencing with the quarter during which the applicable transaction
described in clause (a) and (b) below is consummated, (a) related to the
Acquisition, including related non-recurring integration costs of the Company
and its Subsidiaries, in an aggregate amount not to exceed $300,000,000 in the
aggregate for such four consecutive fiscal quarter period and (b) related to any
other Qualified Acquisition, including related non-recurring integration costs
of the Company and its Subsidiaries, in an aggregate amount not to exceed
$250,000,000 for each such Qualified Acquisition for such four consecutive
fiscal quarter period

 

         

- interest income

 

         

- extraordinary, unusual or non-recurring non-cash income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for the Subject Period, non-cash gains on the sales of
assets outside of the ordinary course of business)

 

         

- extraordinary, unusual or non-recurring cash income or gains to the extent
they exceed, in the aggregate, $75,000,000 during the Subject Period

 

         

- income tax credits (to the extent not netted from income tax expense)

 

          Consolidated EBITDA          

 

C-4

Form of Compliance Certificate





 

 

Consolidated Interest Expense for four fiscal quarters ending on the Subject
Period

 

(in accordance with the definition of Consolidated Interest Expense as set forth
in the Agreement)

 

Consolidated Interest Expense Quarter
Ended Quarter
Ended Quarter
Ended Quarter
Ended Twelve Months
Ended

total cash interest expense (including that attributable to Capital Lease
Obligations) of the Company and its Subsidiaries for the Subject Period with
respect to all outstanding Indebtedness of the Company and its Subsidiaries

 

         

- all commissions, discounts and other fees and charges owed with respect to
letters of credit and bankers’ acceptance financing

 

         

+ net costs under Swap Contracts in respect of interest rates to the extent such
net costs are allocable to the Subject Period in accordance with GAAP

 

          Consolidated Interest Expense          

 

I.            Section 7.03 – Consolidated Net Leverage Ratio.

 

A.

Indebtedness of the Company and its Subsidiaries outstanding at Statement Date:

 

$                  B.

Unrestricted cash and cash equivalents (but, for the avoidance of doubt (and
without duplication of the effect of the provisos to Sections 7.03 and 7.04 of
the Credit Agreement), excluding the netting of any proceeds of Acquisition Debt
or any Indebtedness in favor of the Target excluded from Indebtedness pursuant
to Section 7.03 or 7.04 of the Credit Agreement) of the Company and its
Subsidiaries as of such Statement Date:

 

 

$                 

C.

Consolidated EBITDA for the Subject Period:

 

$                  D.

Consolidated Net Leverage Ratio ((Line I.A − Line I.B) ÷ Line I.C):

 

$                  E.

Maximum Permitted Consolidated Net Leverage Ratio for the following Subject
Periods:

 

    (a) For the first two full consecutive fiscal quarters ended on or after the
Closing Date: 5.0 to 1.0   (b) The two fiscal quarters following immediately
after the first two consecutive fiscal quarters ended on or after the Closing
Date: 4.0 to 1.0  

(c) Each fiscal quarter ended thereafter:

 

3.5 to 1.0 F.

Qualified Acquisition Step-Ups:

 

 

 

C-5

Form of Compliance Certificate





 

 

  (a) At any time the required Consolidated Net Leverage Ratio has stepped down
to be 4.0 to 1.0 or less: at the Company’s election within 30 days of a
Qualified Acquisition being consummated, for the two consecutive fiscal quarters
ended immediately on or after the date such Qualified Acquisition is
consummated: 4.5 to 1.0   (b) For the next two consecutive fiscal quarters ended
immediately following the first two consecutive fiscal quarters ended on or
after the date such Qualified Acquisition is consummated: 4.0 to 1.0  

(c) Each fiscal quarter thereafter:

 

3.5 to 1.0

 

II.          Section 7.04 – Consolidated Interest Coverage Ratio.

 

A.

Consolidated EBITDA for the Subject Period: 

 

$                  B.

Consolidated Interest Expense for the Subject Period:

 

$                  C.

Consolidated Interest Coverage Ratio (Line I.A ÷ Line I.B):

 

$                  D.

Minimum Permitted Consolidated Interest Coverage Ratio:

 

3.0 to 1.0

 

C-6

Form of Compliance Certificate





 

 

EXHIBIT D

 

[form of]

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”).
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.] Capitalized
terms used but not defined herein shall have the meanings given to them in the
Term Loan Credit Agreement identified below (as amended, restated, extended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause
(i) above (the rights and obligations sold and assigned by [the][any] Assignor
to [the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1. Assignor[s]:                                                  

 

D-1

Assignment and Assumption

 

 



Assignee[s]                                                   [for each
Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]] Borrower:
Thermo Fisher Scientific Inc. Administrative Agent. JPMorgan Chase Bank, N.A.,
as the administrative agent under the Credit Agreement Credit Agreement. Term
Loan Credit Agreement, dated as of June 5, 2020, among Thermo Fisher Scientific
Inc., the Lenders from time to time party thereto and JPMorgan Chase Bank, N.A.,
as Administrative Agent. Assigned Interest[s]:  

Assignor[s] Assignees[s]

Facility

 Assigned

Aggregate

Amount of

Commitment

For all Lenders

Amount of

Commitment

Assigned

Percentage

Assigned of

Commitment

CUSIP

Number

                                         

 

Trade Date: __________________]3

 

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

[Remainder of page intentionally left blank.]

 

 

 



 

3   To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 



D-2

Assignment and Assumption

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR   [NAME OF ASSIGNOR]       By:     Title:             ASSIGNEE   [NAME
OF ASSIGNOR]       By:     Title:             [Consented to and] Accepted:      
    JPMORGAN CHASE BANK, N.A., as
Administrative Agent       By:     Title:         [Consented to:]2      

 THERMO FISHER SCIENTIFIC INC.

      By:     Title:    

 



 

 

2   See Section 10.06(b)(iii)(A).

 



D-3

Assignment and Assumption

 

 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

TERM LOAN CREDIT AGREEMENT DATED AS OF JUNE 5, 2020, AMONG THERMO FISHER
SCIENTIFIC INC., THE LENDERS FROM TIME TO TIME PARTY THERETO and JPMorgan Chase
Bank, N.A., as Administrative Agent.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.            Representations and Warranties.

 

1.1.         Assignor. [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of the Company, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of any Loan
Document or (iv) the performance or observance by the Company, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.         Assignee. [The][Each] Assignee (a) represents and warrants that
(i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under
Section 10.06(b)(iii) and (v) of the Credit Agreement (subject to such consents,
if any, as may be required under Section 10.06(b)(iii) of the Credit Agreement),
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of [the][the
relevant] Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
and (b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 



D-4

Assignment and Assumption

 

 

2.            Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.            General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the law
of the State of New York.

 



D-5

Assignment and Assumption

 

 

EXHIBIT E-1

 

[Form of]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Credit Agreement dated as of June 5,
2020 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Thermo Fisher
Scientific Inc., a Delaware corporation (the “Company”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Company within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Company as
described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or, in
either case, an applicable successor form), as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Company and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Company and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]   By:      

 

  Name:           Title:        

 

Date: ________ __, 20[ ]

 

E-1-1

U.S. Tax Compliance Certificate

 

 

EXHIBIT E-2

 

[Form of]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Credit Agreement dated as of June 5,
2020 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Thermo Fisher
Scientific Inc., a Delaware corporation (the “Company”), the Lenders from time
to time party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Company within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Company as described in Section 881(c)(3)(C) of the
Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E (or, in either case, an
applicable successor form), as applicable. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF PARTICIPANT]   By:      



 



  Name:           Title:        

 

Date: ________ __, 20[ ]

 



E-2-1

U.S. Tax Compliance Certificate

 

 

EXHIBIT E-3

 

[Form of]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Term Loan Credit Agreement dated as of June 5,
2020 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Thermo Fisher
Scientific Inc., a Delaware corporation (the “Company”), the Lenders from time
to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
applicable successor form), accompanied by one of the following forms from each
of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or W-8BEN-E (or, in either case, an applicable successor
form), as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS
Form W-8BEN or W-8BEN-E (or, in either case, an applicable successor form), as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF PARTICIPANT]   By:      

 

 

  Name:           Title:        



 

Date: ________ __, 20[ ]

 



E-3-1

U.S. Tax Compliance Certificate

 

 

EXHIBIT E-4

 

[Form of]

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Term Loan Credit Agreement dated as of June 5,
2020 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Credit Agreement”), among Thermo Fisher
Scientific Inc., a Delaware corporation (the “Company”), the Lenders from time
to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

Pursuant to the provisions of Section 3.01(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Company within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY (or applicable successor form) accompanied by one of the following
forms from each of its partners/members that is claiming the portfolio interest
exemption: (i) an IRS Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY (or
applicable successor form) accompanied by an IRS Form W-8BEN or W-8BEN-E (or, in
either case, an applicable successor form), as applicable, from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Company and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Company and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 



[NAME OF LENDER]   By:      

 



  Name:           Title:        

 

Date: ________ __, 20[ ]

 



E-4-1

U.S. Tax Compliance Certificate

 